     Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 1 of 64 PageID #:1
                                                                                                          77
                                                                                      FILED
                              UNITED STATES DISTRICT COURT                              JUN   I   8 zotfoD
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION                                              HJIS[,*,
                                                                                  '*Jlo,l$BE
J.B., a minor, A.B., a minor, and EDWIN
BUSH, in his individual capacity and as
father and next friend for J.B., and A.B.,
minors,                                            1:19-cv4{165
                                                   Judge Sharon Johnson Coleman
                Plaintiffs,                        fn"g-i=,tt"b Judge     t'
                                                                      David Weisman


TIFFANY WOODARD, Illinois Department)                JURY DEMAND AS TO COUNTS II,                  ilI
of Children and Family Services ("DCFS") )
investigator, in her individual capacity; )
MARCO LEONARDO, DCFS supervisor, )
in his individual capacity; TIERNEY
STUTZ, DCFS Area Administrator, in his )
individual capacity; and MARC D. SMITH, )
Acting Director, DCFS in his official     )
capacity,                                 )
                                          )
               Defendants.                    )

 COMPLAINT FOR INJUNCTIVE. DECLARATORY. AND COMPENSATORY
                RELIEF AND PUNITIVE DAMAGES

   I.         INTRODUCTORY STATEMENT

         l.   This complaint includes a count for declaratory relief thatT50ILCS 5/607.6(d) is an

              overly broad restriction of speech and violates the Due Process Clause of the United

              States Constitution, and   for a temporary, preliminary and permanent injunction

              barring its enforcement. This complaint further includes a two-count civil rights

              complaint, brought pursuant to 42 U.S.C. $ 1983, arising from the actions of the

              Illinois Department of Children and Family Services ("DCFS") and employees and

              supervisors of DCFS who violated the A. B. v. Hollimon (case   1:   14-cv-078 97) federal

              settlement agreement.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 2 of 64 PageID #:1




   2.   Pursuant tothe A.B. v. Holliman agreement, DCFS inserted Policy Guide 2016.10 into

        Procedures 300 Appendix G and updated form CFS 1441-D, acknowledging that

        asking parents to give up their custodial rights without having grounds to take

        protective custody is coercive and violates due process rights.

   J.   In this case, TIFFANY WOODARD, while investigating an intentionally false and

        malicious complaint by Erika Bush that was ultimately unfounded, summoned the

        Cook County Sheriff s Office (CCSO) police at the behest of MARCO LEONARDO

        to attempt to coerce a safety plan at EDWIN's residence on October 3,2018. DCFS

        did not perform the Child Endangerment Risk Assessment Protocol (CERAP)                as


        required by their regulations, or even give EDWIN a CANTS-8 notice informing him

        what he was accused of.

  4.    Through the body camera footage of Officers Reillo and Williams of the CCSO police

        (see transcript attached as Exhibit    A), WOODARD         managed    to record   herself

        intentionally misleading the police officers into believing she was at EDWIN's

        residence to have a "conversation," when in fact she was attempting to remove J.B.

        and   A.B. In addition, WOODARD recorded herself attempting to coerce a safety plan

        with police officers as intimidation, while repeatedly intemrpting EDWIN and J.B.

  5.    EDWIN ejected WOODARD and Officers Williams and Reillo after WOODARD

        attempted to coerce a safety plan, and WOODARD refused to leave, committing

        trespass. Outside EDWIN's residence, WOODARD stated she was not trying to take

        the children into protective custody, rather she was just trying to coerce a safety plan.

        Moments later, Officer Williams informed WOODARD that EDWIN had the right to

        eject them.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 3 of 64 PageID #:1




   6.   When EDWIN repelled this illegal attempt, WOODARD retaliated by writing a letter

        to opposing counsel in an ongoing divorce case recommending EDWIN's parenting

        time with J.B. and A.B. be supervised. This October 5 letter, combined with hearsay

        testimony by the Guardian ad Litem Steve Wasko, as well as false verified pleadings

        and perjurious testimony   of Erika Bush resulted in Associate Judge John T. Carr of

        the Domestic Relations Division of Cook County entering an Emergency Order of

        Protection on October 10,2018.

   7.   On November 30, 2018, Judge Carr denied the plenary order of protection. However,

        Judge Carr sua sponte suspended EDWIN's parenting time indefinitely under 750

        ILCS 5/603.10. There was no motion or pleading to suspend EDWN's parenting

        time, making the November 30,2018 Order void ab initio under O'Halleran            v.


        Harder,2016ILL App. 151990. In a written June 5,2019 opinion,         Judge Timothy

        Murphy stated there was no notice or pleading to suspend parenting time on

        November 30, 2018.

   8.   On November 30, 2018, Judge Carr further ordered EDWIN's parenting time would

        be suspended until he completed the open-ended anger management counseling and

        the Court is "satisfied." In the November 30 Court transcript, Judge Carr stated when

        the counselor believed visitation is in the children's best interest, parenting time

        would be reinstated.

  9.    On December 20, 2018, Dr. John Palen was appointed to conduct the              anger

        management counseling, and EDWIN was granted time on Decemb er 2l ,20 I 8 to    visit

        with J.B. in Dr. Palen's office.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 4 of 64 PageID #:1




   10. On December    21,2018, in a conversation that was recorded by EDWIN, J.B. stated

      in Dr. Palen's office he could not remember the alleged non-incident from August 3,

      2018 when asked repeatedly. J.B. had no idea why he could not see his father, said he

      and A.B. were crying repeatedly, said he was not scared of his father, was never

      harmed by his father, wanted to spend time with his father, wanted to speak to Judge

      Carr and WOODARD, and in fact Erika Bush had repeatedly slapped him in the face

      and pulled his hair.

   ll.750ILCS    5/607.6 became effective on January 1,2017. Subsection (d) states:     "All

      counseling sessions shall be confidential. The communications in counseling shall

      not be used in any manner in litigation nor relied upon by any expert appointed by the

      court or retained by any party."

   12.As a result of 750 ILCS 5/607.6,Dr. John Palen is prevented from discussing the

      counseling session with J.B. and EDWIN that included J.B.'s exculpatory and heart-

      wrenching statements, both with the Guardian ad Litem and the domestic relations

      court. In addition, Dr. Palen was ethically conflicted from giving an opinion about

      J.B.'s best interest because it was derived from confidential conversations and Dr.

      Palen is EDWIN's counselor. Custody evaluators can give opinions as to the child's

      best interest, but Dr. Palen was conflicted as he was already EDWIN's counselor.

  13. Judge John Carr repeatedly refused to appoint an expert to examine J.B. or   A.8., and

      the Guardian ad Litem Steve Wasko was totally uninvolved in this case while the

      crisis continued.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 5 of 64 PageID #:1




   14. On November 30,2018, Judge John T. Carr illegally suspended EDWIN's parenting

         time on a void order and ordered conditions to reinstate parenting time that were

         legally and practically impossible to comply with.

   15.   J.8., A.B. and EDWIN have not had parenting time since October 3, 2018. On

         December 19,2018, Dr. Palen described the lack of parenting time as a "crisis." On

         June 1 0, 209, Dr . Palen stated: "As a child therapist, I am gravely concerned about

         the emotional welfare of these two young children. They are at serious risk of

         experiencing life-long struggles         with   attachment   the longer this    situation

         continues...as time has evolved    it   seems that the children have almost become an

         after-thought in the eyes of the Court."

  16.    On June    l0   and June 14, 2019, Judge John T. Carr was confronted with this

         information and he refused to motion to declare the November 30,2018 order void,

         to reinstate parenting time or to appoint an expert to examine J.B. for the fourth time.

  17. On October 10, November 6 and November 30,2018, as              well as January 10, January

         24,May 2   and June 10, Judge Carr stated    explicitly he was holding Plaintiffls lawful

         ejection of WOODARD against him, and a basis to deprive Plaintiff and the children

         of their fundamental due process rights.

  18.    Under 7th Circuit precedent, TIFFANY WOODARD, MARCO LEONARDO and

         TIERNEY STUTZ are personally liable under 42 U.S.C. $ 1983 when they set in

         motion events that result in civil rights being violated. Brokaw v. Mercer County,235

         F.3d 1000, t0l2 (7th cir. 2000).

  19. Defendants herein have acted and are acting under color         of state law.

  20. Defendants' actions have caused severe, including irreparable harm to Plaintiffs.
 Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 6 of 64 PageID #:1




       21. The Defendants' violations of Plaintiff s fundamental rights as a father are ongoing

          and give rise to a claim for injunctive relief as to which there is no adequate remedy

          at law. These violations also give rise to claims for compensatory and punitive

          damages.

II.      JURISDICTION AND VENUE

       22.This Court has jurisdiction over Plaintiffs' claims bought pursuant to 42 U.S.C. $

           1983 and pursuant to 28 U.S.C. $$ 133 I and 1343(aX3).

       23. Venue is proper in this district because:

           (a) The Northern District of Illinois is the judicial district in which substantially all

              of the events or omissions giving rise to Plaintiffs' claims occurred; and

           (b) Defendants are found or are employed, or at the time of the incidents giving rise

              to this suit were so employed, in the Northern District of Illinois.

III.     PARTIES

       24.InfantPlaintiffJ.B.,bominJuly20lT,isthesonofPlaintiff. Atalltimespriortoand

          after the actions complained of herein, J.B. resided with Plaintiff in unincorporated

           Cook County, Illinois. Pursuant to Federal Rule of Civil Procedure l7(c), Plaintiff

          J.B. proceeds here by his father and next friend, EDWIN BUSH.

       25. Infant Plaintiff A.B., born in October 2075, is the daughter of Plaintiff. At all times

           prior to and after the actions complained of herein, A.B. resided with Plaintiff in

           unincorporated Cook County,     Illinois. Pursuant to Federal Rule of Civil   Procedure

           l7(c), Plaintiff A.B. proceeds here by her father and next friend, EDWIN BUSH.

       26. Plaintiff EDWIN BUSH ("Plaintiff') is the father and next friend of infant plaintiffs

          J.B. and A.B.
 Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 7 of 64 PageID #:1




      2T.Defendant TIFFANY WOODARD, at all relevant times giving rise to this complaint,

          was a DCFS investigator who was assigned to investigative duties involving Plaintiffs

          BUSH and J.B. commencing October 1,2018. She is sued in her individual capacity.

      28. Defendant MARCO LEONARDO at the time              of the incidents giving rise to this

         complaint, was a DCFS supervisor. Defendant LEONARDO was responsible for

         reviewing and approving the actions of Defendant WOODARD, and did review and

         approve Defendant WOODARD's actions affecting the care and custody of J.B. as

         well as the decision to attempt to coerce a safety plan.. He is sued in his individual

         capacity.

      29. Defendant TIERNEY STUTZ is an Area Administrator for DCFS, who at all relevant

         times had supervisory responsibility as          to   Defendants LEONARDO and

         WOODARD. Upon information and belief, Defendant STUTZ reviewed                      and

         approved the attempted coercive safety plan. He is sued in his individual capacity.

      30. Defendant MARC D. SMITH is the acting Director DCFS. He is sued in his official

         capacity for declaratory relief.

      31. At all times relevant to this complaint, each Defendant acted under color of state law.

Iv.     STATEMENT OF FACTS GIVING RISE TO PLAINTIFFS' CLAIMS:

         A. TIMELINE
             l.   The Intentionally False Statements Giving Rise To DCFS Referral

      32. EDWIN BUSH and Erika Bush were           in the middle of a dissolution of marriage

         proceeding, which was initiated     in February 2017. Erika Bush has a history of

         physical abuse to J.B., yet attempted to obtain almost all of the parenting time of J.B.

         and A.B.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 8 of 64 PageID #:1




   33. On October 1,2018, Erika Bush took J.B. to see Dr. Reginald Pacheco of Athans and

      Associates in Park Ridge, Illinois.

   34.Dr. Pacheco was unilaterally selected by Erika Bush without the consent of the

      children's Guardian ad Litem, Steve Wasko, or the knowledge of EDWIN BUSH.

      This act was a violation of domestic relations law, as EDWIN and Erika Bush shared

      joint decision-making.

  35. During this session   with Dr. Pacheco, Erika Bush alleged that J.B. was choked

      sometime in early August somewhere in Wisconsin by EDWIN while on vacation.

      Dr. Pacheco then made a call to the DCFS hotline on October   1.


          2.   Defendant WOODARD's Investigation            Of The False,      Unfounded
               Accusation

  36. On November 29, 2018, EDWIN was informed            by Assistant Attorney General

      Michelle Camp of the Illinois Attorney General's Office that the DCFS investigation

      was unfounded.

  3T.OnNovember 30,2018, Defendant WOODARD testified in Court the investigation

      was unfounded.

  38. On October 2, WOODARD went to J.B.'s school in Park Ridge, St. Paul of the Cross.

      WOODARD made this visit unannounced to either the school or any of J.B.'s

      guardians, including his Guardian ad Litem.

  39. WOODARD asked Mrs. Bridget Fletcher, a first-year front office secretary, to speak

      to J.B. Dr. Erika Mickelburgh, the Principal of St. Paul of the Cross, was not in the

      office or informed of this request.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 9 of 64 PageID #:1




  40. For fifteen minutes in the afternoon of October 2, Defendant WOODARD met alone

        with J.B. in Dr. Mickelburgh's empty office and interrogated J.B. WOODARD did

        not advise J.B. of his ability to request a neutral third-party to sit in on this

        interrogation, as is his right established by DCFS rules.

  41. On October 3, Defendant WOODARD interviewed Erika Bush at her apartment in

        Park Ridge for approximately 50 minutes. Erika Bush repeated the same false

        choking allegation to WOODARD that she made to Dr. Pacheco on October        l. Erika
        Bush falsely claimed to WOODARD that J.B. made the allegation in Dr. Pacheco's

        office, when in fact Erika Bush made the allegation.

  42. On the evening     of October 3, Defendant WOODARD interviewed EDWIN at his

        apartment, with both children present. WOODARD stated she was investigating an

        alleged choking incident in Wisconsin.

  43. EDWIN informed WOODARD that this was an intentionally false report by Erika

        Bush. EDWIN further informed WOODARD that K.K. and her two children were in

        the car at the time of the non-incident and eyewitnesses. K.K. is a special education

        teacher at a public school and a mandated DCFS reporter, and filed an affidavit that

        no abuse ever occurred.

  44.   At no point was EDWIN presented with       a written CANTS-8 notice, informing him

        what he was being investigated for, as required by DCFS rules. Nor did WOODARD

        or LEONARDO complete a Child Endangerment Risk                 Assessment Protocol

        (CERAP).
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 10 of 64 PageID #:1




   45. EDWIN informed Defendant WOODARD that Erika Bush has a documented history

      of physical abuse to J.B. according to DCFS own written records and making false

      statements to authorities.

   46. After this initial interview, WOODARD left EDWIN's apartment for approximately

      twenty minutes.

            3.   The Illegal Coercive Attempt At Imposing A Safety Plan

   47. During this interval, WOODARD spoke to Defendant MARCO LEONARDO and

      obtained his to permission to summon the Cook County Sheriff s Offrce (CCSO) to

      attempt to coerce a safety   plan. Soon later, two CCSO police officers arrived at

      EDWIN's residence wearing body cameras, which captured the audio and video of

      this entire incident.

   48. When the CCSO police arrived, Officer Williams asked Defendant WOODARD             if
      they were there to remove children. WOODARD lied to them and said "no," when

      WOODARD had already contacted Erika Bush to come to EDWIN's apartment and

      take possession of the children.

   49. WOODARD stated she was there to just "establish a plan." WOODARD further lied

      to the police by omission when she refused to answer Officer Reillo's question if they

      had   jurisdiction. WOODARD knew this alleged incident occurred somewhere in

      Wisconsin months prior.

   50. Shocked at their arrival, EDWIN attempted to inform WOODARD and the police that

      Erika Bush has a documented history of physical abuse to J.B. according to DCFS

      records. WOODARD refused to listen, focused only on attempting to coerce a safety

      plan with two officers present.


                                         10
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 11 of 64 PageID #:1




   5I.EDWIN then proceeded to demonstrate on J.B. thatthere was no abuse in front of

         CCSO police and WOODARD.

   52.   A few minutes later, J.B. exclaimed "my dad did not choke me" unprompted, and

         recorded on video.

   53. Due to J.B. being frightened, DCFS investigating a false, malicious allegation and an

         attempted violation of EDWIN, J.B. and A.B.'s due process rights and DCFS rules,

         EDWIN ordered WOODARD and the two CCSO officers out of his apartment.

         EDWIN is a licensed attorney in Illinois.

   54. Defendant WOODARD refused             to   leave twice     after EDWN ordered her out,

         committing trespass.

   55.   EDWIN proceeded to escalate his demands until WOODARD, Officer Reillo and

         Williams finally left, ordering them out   a   total of 12 times.

   56.   Upon leaving EDWIN's apartment, WOODARD telephoned her supervisor

         Defendant MARCO LEONARDO.                      In a   conversation recorded   on   video,

         WOODARD stated: "I am not trying to PC [meaning protective custody] this child, I

         am not, I was just trying to have a care plan with     him."

   57. WOODARD stated that EDWIN had parenting rights that night according to a court

         order. She further stated that Erika Bush "mother" was already trying to           reduce

         EDWIN's parenting time with J.B. and A.B., which is an obvious motive to make a

         false complaint.

   58.   After Defendant WOODARD hung up with Defendant MARCO LEONARDO,

         Offrcer Williams told WOODARD: "He (EDWIN) had that right to throw us out

         from his house."


                                             11
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 12 of 64 PageID #:1




   59. WOODARD then went outside to await for Erika Bush's arrival at the apartment

      complex, although with no children to exchange.

   60. WOODARD then called the CCSO again to conduct a "wellbeing check." A third

      CCSO officer arrived at EDWIN's residence on October 3, stated the children were

      "fine" and left   a few minutes later.

   61. On October 19,2018, EDWIN telephoned Defendant MARCO LEONARDO because

      he had not yet received the CANTS-8 notice, which is supposed to describe the

      allegation in writing and be tendered upon the initial interview.

   62.Later on October 19, a DCFS secretary e-mailed EDWIN the CANTS-8 notice. The

      CANTS-S notice stated DCFS was investigating an incident at an address in Bartlett,

      Illinois, when Plaintiffs have never been to Bartlett, Illinois.

          4. Defendant WOODARD's E-mail To Erika Bush's                                  Counsel
              Recommending Supervised Visitation

   63. In retaliation for EDWIN refusing to agree to an unconstitutionally coercive safety

      plan, Defendant wrote to Erika Bush's divorce counsel Mammas               & Goldberg, LLC

      on October 5,2018 at 8:45 p.m. WOODARD stated:                  "l   informed the GAL Steve

      Wasco (sic) of the recommendation that Edwin Bush have supervised visitation with

      child...until Mr. Edwin Bush undergoes         a mental   health/psychological assessment."

   64. WOODARD          did not know that EDWIN already took the Domestic Violence

      Inventory (DVI) examination in July 2017 as part of a custody evaluation.

   65. WOODARD did not know that EDWIN scored 24 points lower than Erika Bush on

      risk of violence, and scored a low risk for losing control, while testing extremely

      truthful.



                                               1.2
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 13 of 64 PageID #:1




             5.   The Substantive Due Process Violations in the Domestic Relations Court

   66. On October 10, November 6 and November 30, 2018, as well as January 10, January

         24,May 2    and June 10, Judge Carr stated   explicitly he was holding Plaintiff s lawful

         ejection of WOODARD as the basis to deprive Plaintiff and the children of their

         fundamental due process rights.

   67.   An August 16 status date had passed where Erika Bush appeared in Court               and

         presented nothing about any allegations of abuse, nor stated anything to the Guardian

         ad Litem.

   68. On October 9,2018, Erika Bush filed an Emergency Petition For Emergency Order

         of Protection in Cook County Domestic Relations Court before Judge John T Can.

         Concurrently, Erika Bush filed an emergency motion for supervised parenting time,

         and included Defendant WOODARD's October 5 e-mail as an exhibit.

   69. This petition and motion were false, as they falsely claimed J.B. made the allegation

         in Dr. Pacheco's office on October 1, when in fact it was Erika Bush.

   70. On October 10, while admittingly not reading Plaintiffls responsive pleadings, Judge

         Carr found abuse and granted the Emergency Petition for Emergency Order of

         Protection for an alleged non-incident that occurred on August 3, 2018.

   71. During this hearing, Erika Bush committed perjury and claimed that J.B. made the

         allegation in Dr. Pacheco's office on October l, when in fact it was Erika Bush.

   72. EDWIN did not have an opportunity          to cross-examine Defendant WOODARD,

         despite Judge Carr reading her hearsay October 5 e-mail to Mammas        & Goldberg.

   73. OnNovember 6,2018, during a hearing on Plaintiff s Motion For Reconsideration            of

         the Emergency Order of Protection, Judge John T. Carr completely discarded

                                            13
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 14 of 64 PageID #:1




         Plaintiff s arguments that DCFS was in the act of breaking the A.B. v. Holliman

         agreement and Policy Guide 2016.10 on October 3 when he ejected them.

   74. On November 30, 2078, Erika Bush's petition for a plenary order of protection was

         denied by Judge John Carr.

   75. On November 30, 2018, WOODARD stated she had been an investigator at DCFS

         since   March,20l8.

   76. OnNovember 30,2018, WOODARD testified to violating Policy Guide 2016.10 by

         attempting to illegally coerce a safety plan.

   77   . OnNovember 30, 2018, WOODARD further testified                as   to still not knowing the date,

         place and time of the allegation of abuse.

   78. On November 30, 2018, WOODARD defined a"care plan" as the same definition as

         a   "safety plan" in DCFS rules.

   79. On November 30,2018, Judge John T. Carr sustained an objection as to relevance to

         Plaintiff s evidence and argument that DCFS violated the law and DCFS procedures.

        Judge Carr stated: ". ..you can question her as to what was done in this, not as to what

        the regulations are, because so far, you know, she's testified to what was done. That's

        what I want to hear.   . . So   if you're telling   me that she violated the rules of DCFS, go

        to DCFS and tell them."

    80.      On November 30, 2018, Judge Can sua sponte suspended EDWIN's parenting time

             indefinitely under 750 ILCS 51603.10, after cutting the proceeding short and

             informing EDWIN he was denying the plenary order of protection. His basis was

             EDWIN's ejection of WOODARD.




                                                  L4
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 15 of 64 PageID #:1




    81. There was no motion or pleading to suspend EDWIN's parenting time, making the

          November 30,2018 Order void ab initio under O'Halleran v. Harder,2016lLL

          App. 151990, pars. 33-36.

    82. In a written    June 5,2019 opinion, Judge Timothy Murphy stated there was no notice

          or pleading to suspend parenting time on November 30, 2018.

   83. On June    l0   and June 14,2019, Judge John T. Carr was confronted with these effors

         and he refused to motion to declare the November 30, 2018 order void, to reinstate

         parenting time or to appoint an expert to examine J.B. and A.B. for the fourth time.

            6.   Judge Carr Conditioned Reinstatement Of Parenting Time That Was
                 Impossible Under 750 ILCS 5/607.6(d)

    84.   On November 30, 201 8, Judge Carr further ordered     EDWN's parenting time would

          be suspended until he completed the open-ended anger management counseling and

          the Court is "satisfied."

    85. In the November 30 Court transcript, Judge Carr stated when the counselor believed

          visitation is in the children's best interest, parenting time would be reinstated.

   86.    On December 20, 2018, Dr. John Palen was appointed to conduct the anger

          management counseling, and EDWIN was granted time on December 21,2018 to

          visit with J.B. in Dr. Palen's office.

   87. On December 21,2018, in a conversation that was recorded by EDWIN, J.B. stated

          in Dr. Palen's office he could not remember the alleged non-incident from August

          3,2018 when asked repeatedly. J.B. had no idea why he could not see his father,

          said he and A.B. were crying repeatedly, said he was not scared of his father, was

          never harmed by his father, wanted to spend time with his father, and wanted to



                                              15
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 16 of 64 PageID #:1




        speak to Judge Carr and     WOODARD to end the separation, which was clearly intent

        of waiver. J.B. stated in fact Erika Bush had repeatedly slapped him in the face and

        pulled his hair, which is what EDWIN witnessed as well.

   88. As a result   of 750 ILCS 5/607.6(d), Dr. John Palen is prevented from discussing the

      counseling session with J.B. and EDWIN that included J.B.'s exculpatory and heart-

      wrenching statements, both with the Guardian ad Litem and the domestic relations

      court.

   89. In addition, Dr. Palen is ethically conflicted from giving an opinion about J.B.'s best

      interest because    it   was derived from confidential conversations and Dr. Palen is

      EDWIN's counselor. Custody evaluators can give opinions as to the child's best

      interest, but Dr. Palen was conflicted as he was EDWIN's counselor.

   90. Judge John Carr repeatedly refused to appoint an expert to examine J.B. or A.B. on

        motion by EDWIN, and the Guardian ad Litem Steve Wasko was totally uninvolved

        in this case and refused to return phone calls and e-mails from Dr. Palen.

   91. On November 30, 2018, Judge John T. Carr illegally suspended      EDWN's parenting

      time on a void order and ordered conditions to reinstate parenting time that were

      legally and practically impossible to comply with.

   92. J.B., A.B. and    EDWN      have not had parenting time since October 3, 2018.

   93. On December 19, 2018, Dr. Palen described the lack of parenting time as a "crisis."

   94. On June 10,2019, Dr. Palen stated: "As a child therapist, I am gravely concemed

        about the emotional welfare of these two young children. They are at serious risk

        of   experiencing life-long struggles with attachment the longer this situation




                                            t6
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 17 of 64 PageID #:1




        continues...as time has evolved it seems that the children have almost become an

        after-thought in the eyes of the Court."

    95. 750 ILCS 5/607.6(d) is so overbroad, school    systems believe this statute applies to

        at-risk students, and it is preventing teachers and special education specialists from

        providing wholistic care as counseling sessions amount to a "black hole."

          7.   Violations Of Constitutional Rights In Domestic Relations Courts Is A
               Widespread Practice, and Public Policy States Children Should Not Be
               Removed From Non-Offending Parents

   96. On February 14,2019, Dr. James Bedell of Cary, Illinois testified before the Family

      Law Subcommittee of the Illinois General Assembly on House Bill 185, on behalf        of

      Illinois Fathers For Equality (ILFFE). Dr. Bedell, who has extensive experience in

      Cook and suburban counties conducting custody evaluations and is intimately familiar

      with Illinois Domestic Relations Courts, testified that in practice: "There is no more

      unprotected place than for individuals to go than to walk into the family court because

      each individual parent is not protected by our constitutional fundamental    right." Dr.

      Bedell further stated the victims are predominantly men.

   97. On May 22, 2019, Judge Timothy Murphy stated from the bench that nobody is

      supervising DCFS, which has had 15 directors     in   16 years. Judge Murphy said the

      failure of supervision is both intemal within DCFS, and also within the domestic

      relations courts, as DCFS routinely avoids lawful subpoenas.

   98. The treatment of domestic violence victims by the child welfare system has been

      roundly criticized by many social scientists, advocates for victims, and legal

      authorities, including judges. See Susan Schechter     & Jeffrey L.   Edleson, Effective

      Interventions in Domestic Violence and Child Maltreatment Cases: Guidelines for


                                          L7
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 18 of 64 PageID #:1




         Policy and Practice (National Council of Juvenile and Family Court Judges, 1998),

         available for download at https: llrcdvcpc.orglthegreenbook.html (commonly referred

         to as "The Greenbook"). See also Nicholson v. Scoppetta,344 F.3d 154 (2nd Cir.

         2003).

   99.   It is contrary to public policy to remove children from their non-offending        parents

         based on the conduct   ofthe domestic violence perpetrator. Experts note that to "ensure

         stability and permanency for children, child welfare administrators and juvenile court

         personnel should try to keep children affected by maltreatment and domestic violence

         in the care of their non-offending parent (or parents), whenever possible." Schechter

         & Edleson, suprq, at 72.

         B. THE ILLINOIS LEGAL FRAMEWORK GOVERNING THE
            INVOLUNTARY REMOVAL OF ABUSED OR NEGLECTED
             CHILDREN FROM THEIR PARENTS
                 l. Legal Requirements as to Involuntary Removal of Children from
                    Their Parents' Custody

   100. Pursuant to the Illinois Abused       and Neglected Child Reporting      Act ("ANCRA"),

         DCFS receives reports, via calls to the Illinois State Central Register (known as the

         "Child Abuse Hotline" or "Hotline" or "SCR") from persons who have "reasonable

         cause to believe a   child may be an abused child or a neglected child." 325ILCS       514.


         DCFS must promptly investigate the reports, id. at 5/7, working jointly with law

         enforcement authorities if the allegations give rise to a potential criminal complaint.

         Id. at 517.3.

   l0l.    Under Illinois law, only police officers, doctors, and DCFS investigative employees

         have authority to remove children involuntarily from their parents.325ILCS 5/5. This

         authority under Illinois law exists only if "there is not time to apply for a court order,"


                                              18
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 19 of 64 PageID #:1




      and leaving the child in the custody of his or her parent(s) would "endanger the    child's

      health or safety." Id.

   102. As a constitutional    matter, to remove children from their parents involuntarily, a

      state actor must have probable cause to believe that the children have been abused or

      neglected by the parents. Absent exigent circumstances or a court order, a DCFS

      investigator may not take children from their parents without the voluntary consent          of

      the parents . Hernandez v. Foster,657 F.3d 463 (7th Cir.2014).

   103. DCFS policies require that a DCFS supervisor    and child protection manager or area

      administrator approve any removal of children from parents pursuant to a Hotline call

      investigation.

   104. Children whom DCFS has removed involuntarily from parents must be brought

      before judicial officers within 48 hours, exclusive of holidays and weekends. 705

      ILCS 40512- 9. If ajudicial officer does not approve the continued detention of a child,

      or if the child is not brought before a judicial officer within the 48-hour period, DCFS

      must release the child. 1d DCFS is not allowed to wait for the 48-hour period to elapse

      if, during the 48 hour period, DCFS staff learn that there is not probable cause to

      continue to detain the child. Hernandez, suprq.

   105. Nothing in Illinois law permits   a DCFS employee   to coerce a parent's signature or

      to orally direct a so-called safety plan.

   106. In order to continue detaining children away from their        parents, DCFS must   file   a

      petition against the parents and appear before a judge. At   a   temporary custody hearing

      which must be held within 48 hours of the detention of children away from their




                                           19
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 20 of 64 PageID #:1




      parents without parental consent, the juvenile court must find there is "immediate and

      urgent necessity" to keep the children from the parents. 705 ILCS 40512-10.

   107. Illinois law does not authorize DCFS      employees to issue oral directives to families

      concerning their family lives.    If   DCFS determines that parents should live under

      restrictions (such as having "no unsupervised contact" with their children), DCFS

      must   file a petition with a juvenile court, requesting the court to order such
      restrictions.

   108. To make appropriate orders including restrictions on contact between parents and

      their children pursuant to the Illinois Juvenile Court Act, the juvenile court first must

      find there is probable cause to believe that the children are abused or neglected,705

      ILCS 405/2-10 (requiring dismissal of petitions as to which there is no probable

      cause). Then, under appropriate circumstances and with an evidentiary showing to

      support such relief, the juvenile court is authorized to enter orders of protection

      requiring families to abide by restrictive conditions on their family life. 705 ILCS

      40512-25.

                  2.   Investigations of Hotline Calls and Safety Plan Policies

   109. Hotline calls may be screened out from being investigated by DCFS if they do not

      fit within the Illinois "allegation system." Upon receipt of Hotline calls at the State

      Central Register, calls are coded according to allegations set forth in definitions in

      rules promulgated under the Administrative Procedure Act.

   I10.   Upon receipt of a Hotline call, DCFS investigators who are assigned to investigate

      the call have 24 hours in which to respond with a good faith attempt to see the

      children. 89 ILL. ADMIN. CODE tit. 89, $ 300.10(c) (2017).


                                             20
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 21 of 64 PageID #:1




   11   l.    Within 24 hours thereafter, the assigned investigator is expected to complete a so-

         called Child Endangerment Risk Assessment Protocol (CERAP), which is a protocol

         that is mandated under Illinois law for the immediate safety assessment of children

         who are the subject of Hotline calls.       All   DCFS investigators and intact services

        workers are required to pass CERAP certification.

   ll2.       Pursuant to CERAP, DCFS assesses a variety of factors that     it   deems to be safety

        threats. But it is not necessary to have evidence in support of any factor to complete

        the CERAP form.

   l13. If safety threats are deemed        to be unmitigated, under aprocess that also does not

        require any evidence, then DCFS policies, practices, customs, and usages dictate,

        except as modified by the A.B. v. Holliman agreements described herein ($ C below),

        that a safety plan is necessary, including an "out-of-home" safety plan under which

        children are required to reside with someone other than their parent.

   ll4-      Under practices challenged herein and in the A.B. v. Holliman suit, described in     $


        C below, in implementing CERAP, DCFS customarily demands safety plans without

        regard to whether      it   possesses probable cause   to believe a child was abused or

        neglected by the parent from whom the child is removed, and without exigent

        circumstances that would justify the separation of children from their parents without

        a    court order.

   115. Independently of the results of CERAP, DCFS investigators are responsible to

        determine the outcome of the investigation assigned to them. They are responsible to

        investigate the merits of specific allegations that have definitions set forth in DCFS

        Rules, 89ILL. ADMIN. CODE tit. 89, $ 300, App'x B.



                                               21.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 22 of 64 PageID #:1




   116. Each allegation of       abuse   or neglect is given an allegation number in the DCFS

         investigation system.

   117. DCFS is required to complete investigations of Hotline calls that are accepted for

         investigation within 60 days, whether or not DCFS seeks any court orders regarding

         the children. DCFS investigators must determine    if the allegations under investigation

         are "indicated" or "unfounded". 325        ILL. COMP. STAT. 5/7.12. In making         the

         determination, DCFS investigators must consider all available evidence, including

         exculpatory evidence to the assessment       of whether there is sufficient "credible"
         evidence to indicate an allegation.

   I   18.   DCFS must report its determination (of "indicated" or "unfounded") to the Illinois

         State Central Register forthwith.   325ILL. COMP. STAT. 717,7112.

   I   19. At the conclusion   of the investigation, DCFS registers its findings as to whether the

         allegations are "indicated"     or "unfounded," and as to which parent, if any, is
         determined to be a perpetrator, in the State Central Register. Notice to the target   of
         the investigation ordinarily is issued within a few weeks.

   120.      Persons who are indicated as perpetrators of child abuse or neglect have a right to

         appeal.

         C. THE A.B. V. HOLLIMANFEDERAL SETTLEMENT AGREEMENT AND
            CONSTITUTIONAL REMEDIATIONS DCFS WERE ORDERED TO
              ENACT INVOLVING SAFETY PLANS

   l2l.      A.B. v. Holliman was a 3-count complaint filed in 2014 that alleged procedural and

         substantive due process violations as a result of DCFS coercively imposing safety

        plans without cause. Magistrate Judge Sidney Shenkier presided over the case. DCFS

        settled this case with approval by the federal court on June 23, 2016 andwere required



                                               22
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 23 of 64 PageID #:1




      to attach the Safety Plan Rights and Responsibilities forms used by staff to the federal

      settlement. The settlement of the l.B. suit is attached as Exhibit B to this complaint.

   122.   On August 25,2016, DCFS Director George H. Sheldon issued a memo to all Child

      Protection and DCFS/POS Child Welfare Staff and Supervisors called Policy Guide

      2016.10, attached hereto as Exhibit C, and appended it into Procedures 300 Appendix

      G. Pursuant to the settlement agreement, DCFS was required to amend Procedures

      300 Appendix G, as well as forms CFS     l44l -D, l44l-E and 1441-F to state the rights

      and procedures of parents.

   123. The purpose of Policy Guide 2016.10 "is to provide Child Protection and Child

      Welfare staff with revised and updated Safety Plan Rights and Responsibilities for

      Parents and Guardians, Safety Plan Rights and Responsibilities for Adult Caregivers

      and Safety Plan Participants and Safety Plan Rights and Responsibilities for

      Investigators and Caseworkers."

   124. Policy Guide 2016.10 defines    safety plans as "voluntary, temporary and short term

      measures designed to control serious and immediate threats to children's safety."

   125. Policy Guide 2016.10    states "safety plans must be adequate to ensure the child's

      safety and to be as minimally disruptive to the child and family as is reasonably

      possible. Additionally, families can request that a safety plan be modified or

      terminated at any time. The safety plan   will indicate which   safety threat or threats

      have led to the need for a safety plan according to the completion of the CERAP

      (Child Endangerment Risk Assessment Protocol). The safety plan will require a

      written description of what will be done or what actions      will   be taken to protect

      children, who will be responsible for implementing the components of the safety plan


                                          23
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 24 of 64 PageID #:1




      and hodwho      will monitor it. It is important that safety plans be developed with the

      family to control specific threats and that the family understands the mechanism for

      ending each safety plan. Under no circumstance is a safety plan to serve as the

      solution to a long-term problem. A family may request at any time to modi$ or

      terminate the safety plan."

   126. Policy Guide 2016J0 continues: "When        a safety plan is implemented,   it should be

      documented on a CFS 1441-,4., Safety Plan when        it is likely that a child could   be

      moderately or severely harmed now or in the very near future. The safety plan must

      be developed whenever there are protective efforts that would reasonably ensure child

      safety and permit the child to remain in their caregiver's custody. After the safety plan

      has been developed,    it must be immediately implemented to ensure that all of the

      designated tasks are completed effectively. The safety plan should contain timeframes

      for implementation and continued monitoring."

   127. Illinois Public Act 98-0830 amended Section 2l (f) of the Children and Family

      Services Act [20 ILCS 505/21) and required the Department or POS caseworker to

      provide information to each parent, guardian and adult caregiver participating in a

      safety plan explaining their rights and responsibilities. Policy Guide 2016.10 updated

      the forms to add additional information to the Safety Plan Rights and Responsibilities

      forms with the following information:

           .   The investisator and caseworker shall implement a safety plan onl), when

        DCFS has a basis to take protective custody of a child(ren) and the safet), plan is

        an altemative to protective custody: (emphasis added).




                                          24
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 25 of 64 PageID #:1




              o The investigator and caseworker shall explain to the parent(s)/guardian(s) the


            safety plan alternatives and that the parent(s)/guardian(s) have a voluntary choice

            to enter into the safety plan as an altemative to protective custody and to choose

            the individual(s) responsible for supervising or monitoring the safety plan   if   such

            person(s) is/are determined to be qualified by DCFS;

              o The investigator and caseworker shall modify the safety plan      if the family's

            circumstances change    or if the participants request modifications, including       a


            change   in the person(s) preferred by the parent(s)/guardian(s) to supervise or

            monitor the safety plan or serve as a temporary caregiver;

              o Terminate the safety plan as soon as the investigator and/or          supervisor

            determine there is no longer a legal basis to take protective custody and provide the

            parent(s)/guardian(s) with the Safety Plan Termination form; and

             .     The Department or POS representative shall ensure that the safety plan is

            reviewed and approved by their respective supervisor.

   128. Policy Guide 2016.10 required Child Protection       and Child Welfare staff to provide

      parents participating in a safety plan with a copy of the CFS      l44l-A, Safety Plan that

      has been signed by      all adult panicipants and the DCFS/POS representative. After

      receiving verbal supervisory approval of the safety plan prior to leaving the family

      home, the Department or POS representative shall submit the signed CFS 1441-A to

      their respective supervisor for review and approval.

   129. CFS 1441-D, titled "Safety Plan Rights and Responsibilities For Parents                and

      Guardians," attached hereto as Exhibit D, states parents have the right, among others,

      to:

                                             25
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 26 of 64 PageID #:1




               Only be asked to aqree to a safet), plan if there has been a determination by

               DCFS. approved by a DCFS supervisor. that DCFS possesses legally

               sufficient srounds for protective custody: (emphasis added)

               Be informed in writing of the basis for the DCFS determination that there is

               an immediate and imminent threat of moderate to severe harm to your

               child(ren) as set forth in the safety plan;

               Refuse   to enter into a       safety plan arrangement       for your   child(ren),

               understanding that DCFS         will then assess whether protective custody         is

               necessary to protect your child(ren) from immediate harm;

               Provide information to DCFS that relates to the basis for finding the presence

               of an immediate safety threat;

           .   Inform DCFS of circumstances that the parent(s) or caregiver(s) believe

               mitigates or reduces the identified safety threat;

      D. THE   7TH CIRCUIT HOLDS DEFENDANTS LIABLE UNDER 42 U.S.C. S
          1983 FOR ACTIONS THAT SET IN MOTION THE VIOLATION OF
          CONSTITUTIONAL RIGHTS

   130. "An official causes   a   constitutional violation if he or she sets in motion a series   of
      events that they knew or reasonably should have known would cause others to

      deprive plaintiff of constitutional rights. Morris v. Dearborne,      l8l F.3d 657,672
      (5th Cir.1999). Therefore, "[a]n official satisfies the personal responsibility

      required of 42 U.S.C. $1983 if she acts or fails to act with a deliberate or reckless

      disregard of plaintiffs constitutional rights, or if the conduct causing the

      constitutional deprivation occurs at her direction or with her knowledge or consent."




                                             26
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 27 of 64 PageID #:1




          Smith v. Rowe,76l F.2d 360,369 (7th Cir.l985) (internal quotation omitted)."

          Quoting    from Brokaw v. Mercer County, 235 F .3d I 000,     I 01   2 17th Cir. 2000).

V.       CLAIMS FOR RELIEF

         A. COUNT I: DECLARATORY AND INJUNCTIVE RELIEF THAT     750 ILCS
               s/607.6(d) VIOLATES THE DUE PROCESS CLAUSE OF THE UNITED
               STATES CONSTITUTION, AMENDMENT XIV, AS WELL AS
               AMENDMENT I.

     l3l.      Plaintiff incorporates paragraphs I through 130 as if fully set forth herein.

     132. Plaintiff brings this Count against Defendant MARC D. SMITH in his official

          capacity, who is represented by the Illinois Attorney General's office.

     I   33.   The defendant sued in this count are sued for the actions ofhis agency taken under

          color of state law, which set in motion events that led to the violation of Plantiffs'

          constitutional rights and the problems of the overbroad 750 ILCS            51607   .6(d) statute.

          J.B.'s statements in Dr. Palen's office conflict with what WOODARD reported to the

          Guardian ad Litem and the domestic relations court.

     134. This count seeks emergency temporary, preliminary and a permanent declaratory

          judgment and injunctive relief that 750 ILCS 5/607.6(d) violates the Due Process

          Clause of the United States Constitution, Amendment        XIV, as well as Amendment I

          and is unenforceable and void.

     135. 750 ILCS 5/607.6(d) is an overbroad restriction of speech             as   it prevents Plaintiff

          and court-appointed experts from discussing counseling sessions with anybody, or

          introducing evidence into Illinois courts in any manner.

     136. This statute     does not even contain provisions allowing for it to be waived.

     137. In this     case,   Plaintiff is prevented from presenting J.B.'s exculpatory statements

          into domestic relations court, which would satisff the conditions to end the illegal
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 28 of 64 PageID #:1




      deprivation of their fundamental liberty interests in familial association, familial

      autonomy, familial integrity and family privacy. Moreover,            it   could factor into

      allocation of parenting time and responsibilities. In addition, Plaintiff is prevented

      from introducing J.B.'s inculpatory statements against Erika Bush that could lead to

      a   finding of criminal contempt of court for committing perjury.

   138. The injunctive and declaratory relief Plaintiff seeks against the continued

      separation of his children from his care and custody is authorized by 28 U.S.C. 5 2201

      and $2202 and Fed. R. Civ P. 65.

   139.   Pursuant to Fed. R. Civ. P. 65, Plaintiffstates that:

           a. As a result of the unconstitutionally overbroad        statute, he and the minor

                children are being irreparably injured and their substantive due process rights

                are being violated;

           b.   Plaintiff is likely to prevail on the merits of his claim that 750 ILC 51607.6(d)

                is unconstitutionally overbroad and violates his and the minor children's due

                process rights; and

           c.   There is no adequate remedy at law.

   140. As relief under this Count, Plaintiff     seeks the   following temporary, preliminary,

      and permanent injunctive relief:

           a. A temporary, preliminary and permanent          injunction against enforcement of

                750 ILCS 51607.6(d), and that Plaintiff be entitled to present the statements   of
                J.B. in the December 21,2018 counseling session before any court.




                                            28
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 29 of 64 PageID #:1




   l4l.   As further relief under this Count, Plaintiff seeks a declaratory judgment in his

      favor by finding and declaring that his constitutional rights have been violated by

      operation of this statute.

     B. COUNT II: PLAINTIFFS J.8., A.B. AND EDWIN BUSH'S 42 U.S.C. S 1983
        CLAIM FOR COMPENSATORY AND PUNITIVE DAMAGES FOR
        VIOLATION OF THE SUBSTANTIVE DUE PROCESS RIGHTS TO
          FAMILIAL ASSOCIATION

   142. The Plaintiffs in Count II are infant plaintiffs J.8., A.B. and Plaintiff EDWIN

      BT]SH.

   143. Plaintiffs incorporate paragraphs I through     130 as   if fully   set forth herein.

   144. In this Count, plaintiffs   sue Defendants   MARC D. SMITH in his official capacity.

      Plaintiffs also sue Defendants WOODARD, LEONARDO AND STUTZ, in their

      individual capacities. Plaintiffs sue Defendants WOODARD, LEONARDO AND

      STUTZ in their individual capacities for compensatory and punitive damages.

   145. All   defendants are sued for their actions taken under color of state law.

   146. The Count II Defendants, acting individually and in concern with one another,

      violated the constitutional rights     of Plaintiff and infant plaintiffs to familial
      association, familial autonomy, familial integrity, and family privacy by attempting

      to illegally coercive a safety plan on October 3,2018 with unwitting CCSO police.

      When attempting to seize infant plaintiffs from Plaintiff, Count II Defendants did not

      possess definite and articulable evidence giving rise       to a reasonable suspicion that

      J.B. had been or would be abused or neglected by Plaintift and there were no exigent

      circumstances   justifying such action absent a court order.




                                           29
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 30 of 64 PageID #:1




   147. When Plaintiff EDWIN BUSH refused, DCFS retaliated by sending an e-mail to

      opposing counsel supporting an effort to get supervised visitation in Cook County

      Domestic Relations Court, which is notorious for carelessness and routinely violating

      the Constitutional rights of parties, and who are not supervised by federal courts.

      DCFS intentionally did an "end around" Illinois law by not filing their claim in

      juvenile court pursuant to the directives of the Juvenile Court Act. Due to the actions

      of DCFS violating procedural due process by violating Policy Guide 2016.10, DCFS

      caused the   Plaintiffs substantive due process rights to be violated for over eight

      months by the Cook County Domestic Relations Court.

   148. Moreover, by causing the restriction of Plaintiffs parental rights to care, custody

      and control with infant plaintiffs by attempting a safety plan with admittedly no cause

      to take protective custody in a case that was ultimately unfounded, the Count II

      Defendants, acting individually and in concert with one another, violated Plaintiffs

      J.B., A.B. and EDWIN BUSH's substantive due process rights to familial association,

      familial autonomy, familial integrity and family privacy.

   149. From October     I , 2018 to the present   time, Defendant MARC D. SMITH maintained

      practices that permitted or authorized the individual defendants' actions or failed to

      adopt reasonable policies and practices that reasonably would have prevented the

      violation of plaintiffs' rights.

   150. The specific   dates on which each Defendant sued in their individual capacities had

      direct responsibility for causing the violation of the rights of the plaintiffs in the

      manner set fort in paragraphs as incorporated herein, are as follows:




                                            30
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 31 of 64 PageID #:1




         a.   From October 1, 2018 to the present, Defendant WOODARD intentionally,

              maliciously, recklessly and/or with deliberate indifference attempted to coerce

              a safety plan with the assistance of the CCSO police, after lying to them she

              had no intentions      to   remove the children and whether the police had

              jurisdiction. WOODARD never conducted a CERAP (Child Endangerment

              Risk Assessment Protocol) or even tendered a CANTS-8 notice. WOODARD

              stated on   video: "I am not trying to PC this child, I am not, I   was   just trying

              to have a care plan with him" when Policy Guide 2016.10 and CFS l44l-D

              state: "The investigator and caseworker shall implement a safety plan only

              when DCFS has a basis to take protective custody of a child(ren) and the safety

              plan is an alternative to protective custody." WOODARD then skirted the

              procedural requirements of the Juvenile Court Act by writing an e-mail to

              Mammas      &   Goldberg recommending supervised visitation         in an ongoing

              divorce case, and which e-mail was included in court pleadings and read by

              Judge   Carr. WOODARD had a lengthy phone discussion with the Guardian

              ad Litem, who then reported her hearsay statements to the Court on October

              10,2018. On November 30,2018, WOODARD testified in Court and made

              false and disparaging remarks regmding         EDWIN. On seven             different

              occasions, Judge Carr stated EDWIN was denied parenting time entirely

              because he invoked his constitutional right      to eject WOODARD and the

              CCSO officers from his apartment, when they had no legal predicate to even

              enter his apartment.




                                             31
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 32 of 64 PageID #:1




              From October    l,   2018 to the present, Defendant LEONARDO intentionally,

              maliciously, recklessly and/or        with   deliberate indifference approved

              WOODARD calling the CCSO police to attempt to coerce a safety plan

              without a basis to take protective custody of the children, or conducting        a


              CERAP or tendering a CANTS-8 notice. LEONARDO further supervised

              WOODARD       as she   wrote an e-mail to opposing counsel in an ongoing divorce

              case, skirting the requirements        of the Juvenile Court Act, and had
              conversations with the Guardian ad Litem, who then reported her hearsay

              statements to the Court on october      10,2018. on seven different occasions,

              Judge Carr stated EDWIN BUSH was denied parenting time entirely because

              he invoked his Constitutional rights to eject WOODARD and the CCSO

              officers from his apartment, when they had no legal predicate to enter his

              apartment.

         c.   From October 1, 2018          to the present, Defendant STUTZ           supervised

              wooDARD and LEONARDO               as they violated the A.B. v.   Holliman federal

              consent decree and Policy Guide 2016.10 intentionally, maliciously,

              recklessly and/or with deliberate indifference to Plaintiffs, never conducting a

              CERAP. STUTZ further supervised WOODARD and LEONARDO                            as

              wooDARD wrote          an e-mail to opposing counsel in an ongoing divorce case,

              skirting the requirements of the Juvenile Court Act, and had conversations

              with the Guardian ad Litem, who then reported her hearsay statements to the

              court on october 10,2018. on seven different occasions, Judge carr stated

              EDWIN BUSH was denied parenting time entirely because he invoked his

                                            32
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 33 of 64 PageID #:1




              Constitutional rights to e.iect WOODARD and the CCSO officers from his

              apartment, when they had no legal predicate to enter his apartment.

   151. The actions and conduct of the Count II Defendants       caused injury to each    of the

      plaintiffs.

   152. As relief, plaintiffs demand: (a) a declaratory judgment against Defendant MARC

      D. SMITH against the policies and practices of DCFS whose application to plaintiffs

      deprived them of substantive due process; (b) a declaratory judgment that each of the

      defendants WOODARD, LEONARDO AND STUTZ in their individual capacities

      violated plaintiffs' rights to substantive due process; (c) compensatory damages

      against the Count I Defendants in an amount not less than $550,000 for each Plaintiff;

      (d) punitive damages against Defendants WOODARD, LEONARDO AND STUTZ;

      and (e) reasonable attorneys' fees pursuantto 42 U.S.C. $ 1988, and any other relief,

      including, but not limited to, an award of costs, as this Court deems appropriate.

   153. Each defendant sued in their individual capacity acted intentionally, recklessly

      and/or with deliberate indifference and/or in accordance with policies and practices

      of which they had been directed to follow, without regard to the legality of          such

      policies and practices to the consequences of their actions as set forth above.

     C. COUNT III: PLAINTIFFS J.8., A.B. AND EDWIN BUSH'S 42 U.S.C. g
        CLAIM FOR VIOLATION OF PLAINTIFFS' RIGHT TO PROCEDURAL
         DUE PROCESS

   154. Plaintiffs in Count III   are infant plaintiffs J.8., A.B. and Plaintiff EDWIN BUSH.

   155. Plaintiffs J.B., A.B. and EDWIN BUSH incorporate paragraphs l-130           as   if fully
      set forth herein.




                                            33
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 34 of 64 PageID #:1




   156. In this Count III, plaintiffs       sue Defendant   MARC D. SMITH in his official capacity

         for declaratory relief against the practices of the DCFS defendants whose application

         to plaintiffs deprived them ofprocedural due process. They further seek a declaratory

         judgment that each        of the Defendants WOODARD, LEONARDO and                      STUTZ

         violated plaintiffs' rights to procedural due process. Plaintiffs sue Defendants

         WOODARD, LEONARDO and STUTZ                          in their individual capacities for
         compensatory relief and punitive damages.

   157   .   All   defendants are sued for their actions taken under color of state law.

   158. The specific        dates on which each Defendant sued in their individual capacities had

         direct responsibility for causing the violation of the rights of the plaintiffs in the

         manner set fort in paragraphs as incorporated herein, are as follows:

              a.    From October    l,   2018 to the present, Defendant WOODARD intentionally,

                    maliciously, recklessly and/or with deliberate indifference attempted to coerce

                    a safety plan with the assistance of the CCSO police, after lying to them she

                   had no intentions to remove the children and that the police had iurisdiction.

                    WOODARD never conducted a CERAP (Child Endangerment Risk

                   Assessment Protocol) or even tendered a CANTS-8           notice. WOODARD

                   stated on   video: "I am not trying to PC this child, I am not, I   was   just trying

                   to have a care plan with him" when Policy Guide 2016.10 and CFS l44l-D

                   state: "The investigator and caseworker shall implement a safety plan only

                   when DCFS has a basis to take protective custody of a child(ren) and the safety

                   plan is an alternative to protective custody." WOODARD then skirted the

                   procedural requirements of the Juvenile Court Act by writing an e-mail to
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 35 of 64 PageID #:1




              Mammas       &   Goldberg recommending supervised visitation   in an ongoing

              divorce case, and which e-mail was included in court pleadings and read by

              Judge   Can. WOODARD        had a lengthy phone discussion with the Guardian

              ad Litem, who then reported her hearsay statements to the Court on October

              10,   2018. On November 30, 2018, WOODARD testified in Court and made

              false and disparaging remarks regarding      EDWIN. On       seven different

              occasions, Judge Carr stated EDWIN was denied parenting time entirely

              because he invoked his constitutional right   to eject WOODARD and the

              CCSO officers from his apartment, when they had no legal predicate to even

              enter his apartment.

         b.   From October 1,2078 to the present, Defendant LEONARDO intentionally,

              maliciously, recklessly and/or      with deliberate   indifference approved

              WOODARD calling the CCSO police to attempt to coerce a safety plan

              without a basis to take protective custody of the children, or conducting a

              CERAP or tendering a CANTS-8 notice. LEONARDO further supervised

              WOODARD as she wrote an e-mail to opposing counsel in an ongoing divorce

              case, skirting the requirements      of the Juvenile Court Act, and had
              conversations with the Guardian ad Litem, who then reported her hearsay

              statements to the Court on October   10,2018. On seven different occasions

              Judge Carr stated EDWIN BUSH was denied parenting time entirely because

              he invoked his Constitutional rights to eject WOODARD and the CCSO

              officers from his apartment, when they had no legal predicate to enter his

              apartment.


                                           35
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 36 of 64 PageID #:1




           c.   From October       l,     2018   to the present,   Defendant STUTZ supervised

                WOODARD and LEONARDO as they violated the A.B. v. Holliman federal

                consent decree and Policy Guide 2016.10 intentionally, maliciously,

                recklessly and/or with deliberate indifference to Plaintiffs, never conducting a

                CERAP. STUTZ further supervised WOODARD and LEONARDO                            as


                WOODARD wrote an e-mail to opposing counsel in an ongoing divorce case,

                skirting the requirements of the Juvenile Court Act, and had conversations

                with the Guardian ad Litem, who then reported her hearsay statements to the

                Court on October 10,2018. On seven different occasions, Judge Carr stated

                EDWIN BUSH was denied parenting time entirely because he invoked his

                Constitutional rights to eject WOODARD and the CCSO officers from his

                apartment, when they had no legal predicate to enter his apartment.

   159. The actions and conduct of the Count III Defendants           caused injury to each infant

      plaintiff and Plaintiff.

   160. As relief, plaintiffs    seek (a) a declaratory judgment against each of the Count     III

      Defendants' actions which violated their rights           to procedural due process;     (b)

      compensatory damages in an amount of at least $550,000 for each Plaintiff against

      the Count   III Defendants;    and (c) reasonable attorneys' fees pursuant to 42 U.S.C.   $


      1988, and any other relief including, but not limited to, an award of costs as the Court

      deems appropriate.

   16l.   Given that the Count      III   Defendants acted intentionally, recklessly and/or with

      deliberate indifference     to the consequences of their actions as set forth        above,




                                                 36
    Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 37 of 64 PageID #:1




           plaintiffs seek an award of punitive damages against the Count             III      Defendants

           WOODARD, LEONARDO and STUTZ.

   vI.    PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs J.B., A.B. and EDWIN BUSH respectfully request that this

           Court enter the following judgments and awards on behalf of plaintiffs:

             (a) A declaratory judgment in their favor on all counts;

             (b) Compensatory damages, exclusive of costs and interest, against Defendants

                 WOODARD, LEONARDO and STUTZ to which Plaintiffs are found to be

                 entitled as set forth above;

             (c) Punitive damages against Defendants WOODARD, LEONARDO and STUTZ,

                 exclusive of costs and interest, to which Plaintiffs are found to be entitled;

             (d) An award of interest, costs, and reasonable attomeys' fees pursuant to 42 U.S.C.

                 $ 1988,28 U.S.C. $ 1920 and29 U.S.C. $ 794(a); and

             (e) Such other relief   as   this Court deems just and equitable.

Dated: June 18,2019


                                                              LLY SUBMITED:




                                                       EDWIN F. BUSH

                                                        Edwin F. Bush III. - No. 61448
                                                        Attorney at law
                                                        8974 N. Western Avenue Suite #l   14
                                                        Des Plaines,lL 60016
                                                        (202) 487-8238



                                                  37
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 38 of 64 PageID #:1




                     EXHIBITA
              Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 39 of 64 PageID #:1



                                                                                                FILED
                                                                                                6111t201911:
       I                                                                                        DOROTHY
                                 IN THE CIRCUIT COURT OF COOK COUNTY,             ILLTNOIS      CIRCUIT
()     2                                                                                        COOK Cr
l'-
o
o                    COLINTY DEPARTMENT              DOMESTIC RELATIONS DIVISION, DISTEmft)Lgoozs
C)
N
       3                                         -
o
F                                                                                               5380735
o
(\     4                                                       Case No.: Number

=
TL     5
(\t
Y?

       6                                                       2017 D 23007s
o)
o
N
       7
@
ui     8
F
o
o
UJ
       9
J
tr                            TRANSCRIPT of video recording "Assist Other Agency" from the Cook County
      l0

      ll   Sheriff   s   Office produced via a Freedom of Information Act (FOIA) Request. Recording is I I

      t2   minutes and25 seconds, recorded by the body camera of Officer Williams on the 3'd day of
      l3
           October, A.D., 2018 at the hour of approximately 8:00 P.M.
      t4

      l5

      l6

      l7

      l8

      l9

      20

      2l

      22

      23

      24

      25

      26

      27

      28
           2017D230075-l
               Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 40 of 64 PageID #:1




        I   P A R T I C I P A N T S:

        2            MR. EDWIN F. BUSH
ro
t-
o                    8974 N. Western, Suite 114
o
(")     J            Des Plaines, Illinois 60016
(\,I
o
t\
o       4            JUL]AN     BUSH
6t
                     Minor chiId, D.O.B.     O'7   /02/2011
=
G       5
6t                   TIFEANY    WOODARD
Y?
        6            Caseworker
o)                   Department of Children and Family Services (DCFS)
o
(\t
        7
(o
                     OEEICER CARMELO REILLO
ui      8            PoIice Officer
F                    Cook County Sheriff's         Office Police
o
o       9
uJ
J
                     OFFICER WILLIAMS
tr     l0            Police Officer
                     Cook County Sheri-ff's Office Police
       ll
       t2

       l3

       l4

       l5

       l6

       t7

       l8

       t9

       20

       2l
       11


       23

       24

       25

       26

       27

       28
            2017 D230075   -2
                  Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 41 of 64 PageID #:1




           l           0:00:30 [WOODARD, OFFICERS REILLO AND WILLIAMS outside 8974 N.

to
       2       Westernl
t-
o
o
(o
N
       J       WOODARD: And my supervisor definitely told me to call, cause at first I was like oh you kn
o
F
o
N
       4       I think we can maybe work, I don't think that is going to work because he has been combative

(=
 L     5       the whole time, he's been super aggressive I don't know. And then when I spoke to him about
N
ro

o,
       6       the kids.
o
N
       7       OFFICER WILLIAMS: On the phone or today?
(o
IJJ
F
       8       WOODARD: About grabbing, in person, yes in person, I am talking in person, about grabbing
o
o      9       the child's neck. He's like "you don't know what you're talking about." It's, it's too much.
UJ
J
LL
      t0       OFFICER WILLIAMS: OK

      ll       WOODARD: You know what I mean?
      t2       OFFICER WILLIAMS: So are we removing kids this evening?

      l3       WOODARD: No, we're not removing kids cause mom is here.
      l4       OFFICER WILLIAMS: OK

      l5       OFFICER REILLO: We're just establishing a plan.

      l6       WOODARD: We're just establishing          a   plan. I just, in   case this goes south, you know what I

      17       saying? Cause it may go south. So, just saying. I am just letting you know. Alright?

      t8              0l:12 [WOODARD, OFFICERS REILLO AND WILLIAMS entering 8974 N. Western]
      l9       OFFICER REILLO: The reports were done already that it said the back of the neck and all that.

      20       WOODARD: That's why I am here.
      2t       OFFICER REILLO: OK

      22       WOODARD: He's convinced
      23       OFFICER REILLO: Did that occur here?

      24       WOODARD: [no answer to his question]. He's convinced that it was, he's convinced it was
      25       mom that reported   it.   Mom did not report this. Mom didn't report it, I can't. I am just tired. At

      26       this point I just want to establish a care plan, I want to do a safety plan. Yes

      27              [phone rings on intercom]

      28       Hey yes, I am outside. We, yes.
               2017D230075-3
              Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 42 of 64 PageID #:1




       I   OFFICER WILLIAMS: Who was that just now on the phone?

r)     2   WOODARD: That's him. Just letting him know I am coming. OK.
F-
o
o
(.)
N
       J   OFFICER WILLIAMS: Hey, how are you doing.
o
F-
o
N
       4   BUSH: What's up. [Lets them into the building]
o
=      5   OFFICER WILLIAMS: Hey, how's it going.
c{
g?


o)
       6          2:10 [WOODARD, OFFICERS REILLO AND WILLIAMS walk into apartment                 #ll4)
o
N      7   WOODARD: OK, so here is the situation.
@
ui
F
       8   BUSH: I am going to turn on the fan.
o
o      9   WOODARD: No it is fine. Here is the situation. The child. Since you told me that you
UJ
J
tr    l0   grabbed the child by its neck, I spoke to my supervisor.

      ll   BUSH: No, no, no, no, no, no, no.
      t2   OFFICER WILLIAMS: Hold on, hold on, hold on, let her talk.

      l3   OFFICER REILLO: Hear her out. Hear her out.

      14   OFFICER WILLIAMS: Let her talk.

      l5   OFFICER REILLO: Let her speak.

      l6   BUSH: No, no, no, no, no, no, no.
      t7   OFFICER WILLIAMS: [raised voice] OK, I just said, wait, let her talk and then you'll have

      l8   your turn. Ok, do you understand that?

      l9   OFFICER REILLO: Just let her talk.

      20   OFFICER WILLIAMS: Do you understand that? Yes you're being recorded, audio and video.

      2l   BUSH: Good.
      22   OFFICER WILLIAMS: Do you understand that? Let her talk and then it's your turn. What's

      23   your name? What's your name?

      24   BUSH: I, honestly, you guys are beyond me. OK, go ahead and talk.
      25   WOODARD: OK, so since that was something that you verbalized, not only did you verbalize
      26   but you actually showed me that you grabbed him by the back of the neck.

      27   BUSH: I didn't harm him at all.

      28
           2017D230075-4
              Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 43 of 64 PageID #:1




       I
                   [J.8. starts speaking in the background inaudible and starts approaching the three in the
lJ)
       2   dining rooml
F.
o
o
C.)
N
       J   BUSH: Get over here.
o
F-
o
N
       4   J.B.: No he didn't, not everyday. He didn't do it everyday.
(=
N
 L     5   WOODARD: He's OK. He's OK.
I
o)
       6   J.B.: He didn't do it everyday
o
N
       7   OFFICER WILLIAMS: You're OK.
@
ui
F
       8   WOODARD: You're OK.
o
o      9   OFFICER REILLO: You're OK. Dad is not going anywhere.
tJJ
J
rr-
      l0   WOODARD: Dad is not going anywhere.
      lt   OFFICER REILLO: Everyone just calm down, she just wants to tell you something.

      t2   BUSH: No, no he's defending me.
      t3   J.B.: No, he,   he..

      t4   WOODARD: [interrupting] It's OK. Julian, Julian.
      l5   J.B.: Iinaudible]
      t6   BUSH: Who hurt you in the green house Julian? Who hurt you in the green house?
      t7   WOODARD: [interrupting] Julian, listen Ijust need to talk to your dad OK? And this, and that
      l8   is OK that this is happening. I know this is scary. But you know what I need you to do, I need

      t9   you to go back over there, K, while I talk to dad, alright?

      20          [J.B. starts walking back into the family and Mr. Bush grabs J.B. on the back of the neck
      2t   BUSH: This. This. This. This is grabbing. K? This is not assault, this is not battery. This is
      22   nothing. OK? This is getting his attention. [Gently pushes J.B. to go back into the family room,

      23   J.B. goes back into family room.l

      24   Officer Reillo:   She   just wants to give you her statement, that's all she wants to do.

      25   WOODARD: Mr. Bush, listen.
      26   OFFICER REILLO: You're not even letting her get her words out.

      27   WOODARD: You're not even letting me talk.
      28   BUSH: I don't trust you.
           2017D230075-5
              Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 44 of 64 PageID #:1




       I   OFFICER WILLIAMS: OK, that's fine.

ro
       2   BUSH: And I have allthe reason in the world, if you would actually sit down and go through
t-
o
o
(.,
N
       3   my evidence, you would have a reason to know why I don't trust you.
o
F-
o
N
       4   OFFICER REILLO: Mr. Bush, she just wants to give you a statement, that's          it.   That's all she
(I     5   wants to   do. We're not     here to remove anybody. She just wants to.
(\l
I
O)
       6   WOODARD: We're just having            a conversation   right now.
o
N
       7   OFFICER REILLO: We're just having a conversation, OK?
@
u.i
F
       8   WOODARD: No we are,            cause this is why, this is why.
o
o      9   BUSH: Lets have     a conversation. Let them take my evidence, cause I have a lot.
t!
J
LL
      t0   WOODARD: Listen, OK, I realize you are upset right now.
      il   BUSH: Oh I am beyond.
      l2   WOODARD: I realize this is what is going on. But ultimately I have some concerns based
      t3   the things you are telling me that happened.      OK? I am not saying that you are guilty of
      t4   whatever is going   on. But when you tell     me that you, yourself did this [motions grab by the

      l5   back of the neck], I now have to investigate that, and the kids, right now, based on your

      t6   admission, I need time to do that. The kids need to go somewhere else in order for me to do that

      17   because you, yourself by your own admittance said that you grabbed this child's neck. Now, do

      t8   I know you choked him? I don't know. I need time, but I cannot leave a two-year old..

      l9   J.B.: Iinterrupts] My dad did not choke me.

      20   WOODARD: This is what I am saying.
      2t   BUSH: You sons of bitches, you get the hell out of my house. Shame on you.
      22   WOODARD: I can't.
      23   BUSH: Get out. [raised voice] Get out.

      24   WOODARD: I cannot leave.
      25   BUSH: You are not welcome in my house. Get out.
      26   WOODARD: OK,         see I   don't want to have to.

      27   BUSH: Get out.

      28   OFFICER REILLO: Mr. Bush
           2017D23007s-6
              Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 45 of 64 PageID #:1




       I   OFFICER WILLIAMS: Stop yelling, relax.

rJ)
       2   BUSH: You are not welcome.
t-
o
o
cf)
c!
       3   OFFICER WILLIAMS: Relax.
o
F-
o
N
       4   BUSH: You are not welcome, I am       a god damn attorney, do you want to see        my fucking
(L     5   attorney card?
N
Y?


O)
       6   OFFICER WILLIAMS: OK, good.
o
N
       7   BUSH: Right here asshole, out. I know exactly what my rights are, out.
(o
ui
F
       8   OFFICER WILLIAMS: Good.
o
o      9   WOODARD: OK
ul
J
tr    t0   BUSH: Out.
      ll   WOODARD: So, I got to call my supervisor.
      l2   OFFICER WILLIAMS: Absolutely.

      t3   BUSH: I have had it with you people, you stink. Out.
      l4   OFFICER REILLO: This one?

      t5   WOODARD: No, this one right here.
      t6   BUSH: That is what they said about Kavanaugh, Kavanaugh got pissed too, for good reason,             ge

      t7   out of my house.

      l8            6:13 [WOODARD, OFFICERS WILLIAMS AND REILLO ejected into hallway]

      l9   OFFICER WILLIAMS: There you go.

      20   WOODARD: I am going to call my supervisor. [calls her supervisor Marco Leonardo] Sorry,
      2l   this is. Hey he kicked us out of the house. What am I doing? He kicked me out of the house,

      22   is not, not agreeing to any care plan, I didn't even get that   far.   Police is right here. What am I

      23   doing? And he's saying that I didn't do that and the kids, this was all in front of the kids

      24   he doesn't have a place, this place is a one bedroom, so the kids are all in front, he's yelling

      25   talking about how I did this, and he's grabbing the kid while we're there, showing what he did.

      26   So I don't know what to say. Yes I did, I talked to mom. Mmm-hmm, mom is supposed to be

      27   on her   way. What do you mean? I mean this was a, this     is an incident that happened, so I don't

      28   know, I was trying to investigate the incident, he she is saying that she is trying to limit his time
           2017D230075-7
                  Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 46 of 64 PageID #:1




           I   because he is   difficult, not only that, he's uh. But my understanding is the kids said that, this is

()         2   something that has happened maybe one or two times, not a lot of times, but ultimately I was
F.
o
(f)
N
           J   trying to discuss a care plan and dad just went down super south. So.
o
F-
o
ol
           4   OFFICER WILLIAMS: Yeah, there should be to the back.
(=
N
 L         5   WOODARD: Yeah they do have a court, there is a court mandated visit. Yes, absolutely.
I
c',
           6   OFFICER WILLIAMS: Do you have an ID on you?
o
N          7   WOODARD: He         has the kids today, I believe so.
(o
t

F
    r.i    8   OFFICER WILLIAMS: The DCFS worker.
o
o          9   WOODARD: Yes. Yep. Yeah, the GAL, there is already                 a   GAL involved. Sounds good, thank
tJJ
J
tr        l0   you Marco, appreciate you. Yes, he does. Right, OK, that sounds good. No, no I am definitely

          il   going to call Tierney, sounds good. Thank you so much, OK cool sounds good. You said what?

          12   I am going to wait for mom? No, right? No, no, no. They were telling me how hot, I was so hol

          l3   I am burning up it is hot in this apartment and I was, you know, go ahead. So um, OK so that

          t4   sounds good. Well     I'll talk   to mom, let her know what the situation is and um    I'll move   forward,

          l5   Thanks Marco, I appreciate        it. Alright, thanks. Thanks   guys, listen.

          t6   OFFICER REILLO: What's the plan.

          t7   WOODARD: So the plan is, the father has a court mandated visit, so we don't, obviously we
          t8   can't supersedethat, I am nottryingto PC [protective custody] this child, Iam not, I was just
          l9   trying to have a care plan with him but as you can see.

          20   OFFICER REILLO: He doesn't want to listen.

          2t   WOODARD: He doesn't want to listen, I can't even get that far. And just like he just went off
          22   with two police officers present for me just suggesting something, I didn't even get that far. Get

          23   what I am saying. So that is why I called you guys because I was concerned that was going to

          24   happen, I was concerned.

          25   OFFICER WILLIAMS: Right, right we came in on the tail end of it, you had already spoken

          26   with him.

          27   WOODARD: I had already spoken with him.

          28   OFFICER WILLIAMS: Right, right, and he had that right to throw us out from his house too.
               2017D230075-8
                  Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 47 of 64 PageID #:1




           I   WOODARD: Exactly. No, no, no. I just wanted you all to             be there cause.

lo
       2       OFFICER REILLO: Do you have all his information because I am pretty sure he is not going to
F-
o
o
(o
N
       J       give it to you.
o
F-
o
ol
       4       WOODARD: Yeah of course we got all of that.
(L
al
       5       OFFICER REILLO: I am going to do a supplementary report on the assist to.
Y?


O)
       6       WOODARD: Yeah I definitely have all of that.
o
N      7       OFFICER REILLO: In regards to whoever did the first report.
@
ui
F
       8       OFFICER WILLIAMS: Yeah we need to get that from you. Do you have your file and all that?
o
o      9       WOODARD: I don't have the file. What do you mean the file?
:
u.l

tr    l0       OFFICER WILLIAMS: With his info and everything?

      ll       WOODARD: Oh yeah I have that on me right now. Yes, oh yeah I have the app.
      12       OFFICER REILLO: Do you want to talk to him or should we go outside where it is warmer?

      t3       WOODARD: You can literally          see everything on the app.

      14       OFFICER WILLIAMS: OK so you guys don't carry files around or nothing like that?

      t5       WOODARD: I can literally      see everything on my phone,        it's great. It kind of makes it so you
      16       know I am not in danger, you know. You know you're carrying stuff, you never know what you
      17       are coming into especially in this situation.

      l8       OFFICER WILLIAMS: OK

      l9       WOODARD: Sometimes it         is   just best. So yeah I have all the information. You know, his info.

      20       Mom is coming over I am going to talk to her when she gets here.

      2t       OFFICER WILLIAMS: About how long?

      22       WOODARD: Probably in the next, she said in l5 minutes and that was a little while ago.             She

      23       should be like, she should be almost. Umm, yeah.

      24       OFFICER WILLIAMS: Lets do this outside.

      25              l1:10 [WOODARD, OFFICER WILLIAMS, REILLO walking outside]

      26       WOODARD: Lets do this outside, it is so hot in here, it is like scorching. Scorching, I am so

      27       hot.

      28       OFFICER WILLIAMS: Pause recording.
               2017 D23007s -9
             Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 48 of 64 PageID #:1




       I

       2
u)
t-
o
o
(r,
6t
       J                                             CERTIFICATION OF PETITIONER
o
F-
o
N
       4
                        Under penalty ofperjury as provided by law pursuant to 735 ILCS Section 5/1109 ofthe Code of
=
o-     5       Civil Procedure, I certifr that the previous set forth in the foregoing report ofproceedings are true and correct.
(\I
g?

       6
o)
o
N      7
(o
ui     8
F
o
o
uJ
       9                                                                 EDWIN F. BUSH
J
tr    l0
                                                                           Edwin F. Bush III. - No. 61448
      ll                                                                   Attorney at law
                                                                           8974 N. Western Avenue Suite #l 14
      t2
                                                                           Des Plaines, IL 60016
                                                                           (202\ 487-8238
      r3

      t4

      l5

      l6

      l7

      l8

      l9

      20

      2t

      22

      23

      24

      25

      26

      27

      28

           2017D230075-10
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 49 of 64 PageID #:1




                     EXHIBIT B
        Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 50 of 64 PageID #:1
        Case: L:74-cv-O7897 Document #: 89-l- Filed: OOlL7l1'6 Page 2 ot 8 PagelD #:524




                                   UNITED STATES DISTRICT COURT
r)                                 NORTHERN DISTRICT OF ILLINOIS
f.-
o
o
(.)                                      EASTERN DIVISION
N
o
F-
o
N
      A.8., a minor, R.8., a minor, and ROCHELLE )
      VERMEULEN, in her individual capacity and as )
=
.L    mother and next friend for A.B. and R.8., minors, )             Case   No. l4-cv-07897
N
Y?
                                                              )
o)           Plaintiffs,                                              Hon. Gary Feinerman
o
N

(o                                                                    Magistrate Judge Sidney Schenkier
ilF
o     CAROLYN HOLLIMAN, et al.,
o
[!
ILL          Defendants.                                      )

                           SETTLEIqENT AGREEMENT AND GENERAL BELEASE

              This Settlement Agreement and General Release, ("Agreement"), is made and entered

      into by and beween the Plaintiffs A.B. and R.B., by their mother and next friend Rochelle

      Vermeulen, and Rochelle Vermeulen (hereinafter "Plaintiffs"), and the Defendants, Ceorge H.

      Sheldon, Director of the Illinois Department of Children and Family Services ("DCFS"), in his

      officialcapacity, and Carolyn Holliman, Clara Yanes, Rosa Frias, Elizabeth Kimble, and Alexis

      Carlisle, in their individual capacities (hereinafter "DCFS Defendants") (Plaintiffs and DCFS

      Defendants, collectively, the "Parties").

                                                   RECITALS

             WHEREAS, the Plaintiff filed this lawsuit in the United States District Court for the

      Northem District of lllinois, Eastern Division, entitled A.8.. et al.. v. Holliman.e!gl.. Number

      14 C 7897, (hereinafter referred to as   "Action") alleging violations of rights protectd by

      statute(s), regulation(s), common law, the Constirution of the State of lllinois and/or the

      Constitution of the United States;

             WHEREAS, the DCFS Defendants deny the allegations and deny any statutory, common
        Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 51 of 64 PageID #:1
        Case: L:14-cv-O7897 Document #: 89-1 Filed: OOl77116 Page 3 of 8 PagelD #:525




      law, constitutional or regulatory violations, and affirmatively state that the Plaintiffs have failed
ro
F.
o
o
(r)
      to state a claim upon which relief can be granted; and
N
o
F-
o              WHEREAS, so as to avoid further expense and in recognition of the positions of the
C\t



=
(L    Parties to the above case, the Parties wish to settle and compromise the pending Action, thereby
N
Y]

O)    terminating this litigation;
o
N
               IT lS HEREBY AGREED, by and between the Parties as follows:
@
ui
F
o     In consideration for the full and complete senlement of this claim, the Plaintiffs shall receive the
o
)
[!
LL
      payment of the sum of seventy-five thousand dollars (575,000.00) (the "settlement Amount").

      The Senlement Amount will be payable from funds available to the lllinois Department        of
      Children and Family Services in Fiscal Year 2016. The Parties understand that the amount

      payable under this Agreement is subject to state laws governing the State Comptroller's

      obligation to withhold funds that the Plaintiffs may owe to other persons or to state agencies.

      The Plaintiffs may contest the validity of these claims through applicable state procedures.

      Payment of this sum shall be by check payable to the Family Defense Center. Wirhin ten (10)

      business days after   full execution of this Agreement, the lllinois Department of Children and

      Family Services will submit a request for payment to the lllinois Comptroller for processing.

               l.    Plaintiffs will make the following allocation of payment upon approval by the

      Court:

                     a.   For claims of Plaintiff Rochelle Vermeulen: $40,000.00;

                     b.   Forclaims of PlaintiffA.B., a minor: $5,000.00;

                     c.   For claims of PlaintiffR.B., a minor: $5,000.00; and

                     d.  For the reasonable attorneys' fees and expenses of Plaintiffs' counsel, The
                     Family Defense Center, by Plaintiff Rochelle Vermeulen to The Family Defense
                     Center from that portion of the Settlement Amount that would otherwise be
                     allocated to her for her claims against the DCFS Defendants, pursuant to The
       Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 52 of 64 PageID #:1
       case: L:L4-cv-O7897 Document #t 89-1 Filed: O6lt7lL6 Page 4 of 8 PagelD #:526




                     Family Defense Center's contingent fee agreement with Plaintiffs: S25,000.00.
r)
F.
o
o
(r,
             2.      It is expressly agreed that the DCFS Defendants in their individual capacities shall
N
o
Fr
o     not be responsible for payment of any sum under this Agreement.
N

(L
c.l
               3.     DCFS   will   amend its policies and procedures as follows:
Y?


O)                  a. DCFS will amend Procedures 300 Appendix G ("Appendix C") to clarify that
o
N                   generalized "risk" alone, without specific information/evidence of a risk of
                    immediate moderate to severe harm to a child, does not support an "Unsafe"
@
ui                  determination.
F
o
o                   b.  DCFS will amend Appendix C to further clarify that safety plans should not be
tlj
J                   developed unless and until a child protection investigator has determined, based
tr
                    on all reasonably available information/evidence, that DCFS possesses
                    information/evidence of an immediate, unmitigated safety threat to a ehild that
                    would cause moderate to severe harm to a child unless protective custody is taken.
                    DCFS will amend Appendix G to further clarify that the above determination is
                    necessary for a child protection investigator to develop a safety plan with the
                    child's parent(s) or guardian(s).

                    c. DCFS will clarify its policies and procedures to provide that parent(s) and/or
                    guardian(s) shall be given notice of the basis for taking protective custody of their
                    child or children and that such notice shall be provided to rhe parent(s) or
                    guardian(s) by the child protection investigator when developing a safety plan.
                    DCFS will review its safety plan forms currently in use to ensure consistency with
                    this Agreement and to determine whether this wriuen notice can be incorporated
                    as part of the forms DCFS investigators already use.

                    d. DCFS will clarify    its policies and procedures to rcquire that Child Protection
                    Supervisors shall review every five days each cose in which there is an out of
                    home safety plan to determine whether there remains an immediate, unmitigated
                    safety threat to a child such that DCFS possesses a basis to take protective
                    custody. If the Child Protection Supervisor's review determines that there is no
                    longer an immediate, unmitigated safety tlueat to a child, the Child Protection
                    Investigator should terminate the out of home safety plan.

                    e. DCFS will continue to review safety threats listed on the CERAP and to the
                    extent a Departmental internal work group is developed to review the CERAP
                    and safety threats, Plaintiffs' proposals will be provided to that group for
                    consideration.

                    f. DCFS will clarify its policies and procedures to reinforce that in investigations
                    where an individual (who is a parent or guardian) has left a home due to domestic
                    violence and moved to a new home environment, the child protection investigator
        Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 53 of 64 PageID #:1
         Case: 1:14-cv-O7897 Document #: 89-1 Filed: OGlLTltG Page 5 of 8 PagelD #:527




                      will consider and make a reasonable effort to assist the indidividual to access the
rJ)
f.-
                      possible options of domestic violence shelter services or the use of Norman Funds
o
o
(.)                   prior to the consideration of a safety plan that would separate the parent from his
(\t
o
t-
                      or her child or children, if there are any safety concerns regarding the individual's
o
N
                      cunent living situation for the individual and his or her children.

(I
=
N                     h. No later than August  l, 2016, DCFS will revise its "Safety Plan Rights and
Y?
                      Responsibilities" forms (CFS l44l-D (Safety Plan Rights and Responsibilities for
O)                    Parents & Guardians), CFS l4y'.l-E (Safety Plan Rights and Responsibilities for
o
N                     Responsible Adult Caregivers and Safety Plan Participants), and CFS l,{41-F
(o
                      (Safety Plan Responsibilities for lnvestigators and Caseworkers)) in accordance
ui                    with the agreements reached in this matter. DCFS will also incorporate the
F
o                     principles and concepts into Appendix G when it is amended, as discussed above
o                     in !f3.
tJJ
J
tL
              4.      DCFS      will notify its staffupon its issuance of any   and all policies revised per this

      Agreement. DCFS will eflecruate the above referenced changes in procedures and policies by

      December 31, 2016. DCFS         will complete   the training   of DCFS investigative staff   as to all

      policies and procedures revised in accordance with this Agreement within six (6) months after

      the revision of the DCFS policies and procedures and in no instance later than June           l,   2017.

      DCFS will make this training available to private agency sraff.

              5.      It is further understood and agreed that the above tendered consideration is not to

      be construed as an admission     of any liability therefore, such liability having been expressly

      denied. No inducements or representations have been made by any agent or attorney of any

      party hereby released as to the legal liability or other responsibility of any party claimed

      responsible, and it is agreed that this release opplies to known or unknown injuries, costs,

      expenses and/or damages alleged to have been suffered or incurred by the Plaintiffs due to the

      actions or inactions of the Defendants as stated in the Plaintiffs' complaint(s) filed in the Action,

      and is intended to be a full and complete disposition of the entire claim(s) and/or cause(s).

             6.      The Plaintiffs, their heirs, successors and assigns, agrees to release, and hereby

      releases and forever discharge the DCFS Defendants in their individual and          official capacities,
        Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 54 of 64 PageID #:1
         Case: L:14-cv-O7897 Document #: 89-1 Filed: 06lL7lt6 Page 6 of 8 PagelD #:528




       the lllinois Department of Children and Family Services and the State of lllinois, their agents,
()
r.r
o
o      former and present employees, successors, heirs and assigns and all other persons (hereinafter
CO
N
o
Fr
o      "Releasees") from all actions, claims, demands, setoffs, suits, causes of action, controversies,
N


=
L      disputes, equitable relief, compensatory and punitive damages, costs and expenses which arose
c{
Y?


O)     or could have arisen from the facts alleged or claims made in the Action, which the Plaintiffs
o
N
       own, have or may have against the Releasees, whether known or unknown, from the beginning
@
ni
F
      of time until the effective date of this Agreement, including but not limited to those at law, in tort
o
o
)
UJ

tr
      (including actions under 42 U.S.C. Section 1983) or in equity.

              7.      The Plaintiffs and their attomeys release, waive and relinquish any claims or

      rights to attomey's fees, costs and expenses allegedly incurred or due in the Action pursuant to

      42 U.S.C. Section 1988, or under any other statute, rule or cornmon law provision.

              8.      The Parties agree that the Action shall be dismissed with prejudice and without

      atlomey's fees, costs or expenses by submitting a fully executed Stipulation to Dismiss to the

      Court. The Stipulation to Dismiss shall provide that the Action is dismissed without prejudice;

      that Plaintiffs may file a motion lo reinstate the action, and the Court may order that the above

      release of claims in Paragraph 6 is ineffective,     if payment is not issued by the Comptroller within

      60 days after submission to the Comptroller lor payment; and that in the event no motion to

      reinstate is tiled on or before October   l.   201.6, the case shall be deemed dismissed with prejudice

      on the next business day without further order of the Court.

             9.      No promise has been made to pay or give the Plaintiffs any greater or further

      consideration other than as stated in this Agreement.      All   agreements, covenants, representations

      and warranties, express or implied, oral or wriften, of the parties hereto concerning the subject

      matt€r of this Agreement are contained in this Agreement. No other agreements, covenants,
            Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 55 of 64 PageID #:1
             Case: t:L4-cv-O7897 Document #: 89-1 Filed: OGILTILG Page 7 of 8 PagelD #:529




           representations or warranties, express or implied, oral or written, have been made by any party
r)
N
o
o
(.)        hereto to any other party conceming the subject matter of this Agreement.       All prior and
N
o
F.
o          contemporaneous negotiations, possible and alleged agreements, representations, covenants and
N

(I         warranties, berween the Parties concerning the subject matter of this Settlement Agreement are
N
Y?


O)         merged into this Settlement Agreement. This Agreement contains the entire agreement berween
o
(\l

           the Parties.
@
t   i.i
F
o                  10.       The Plaintiffs enter into this Agreement as a free and voluntary act with full
o
tJJ
J
I          knowledge of its legal consequences. The Plaintiffs have not relied on any information or

          representations which are not contained in this Agreement.

                   I   l.    This Agreement shall be construed and interpreted in accordance with the laws    of
          the State    of Illinois, without regard ro principles of conflict of laws.

                   17.       This Agreement may not be changed, modified or assigned except by written

          agreement of the Plaintiffs, the lllinois Department of Children and Family Services and the

          Illinois Anomey General.

                   13.        This Agreement shall not be construed to constitute a waiver of sovereign

          immunity of the State of lllinois or the Illinois Department of Children and Family Services.

                   14.      If any provision of this Agreement is declared invalid or unenforceable,   the

          balance of this agreement shall remain in      full force and effect.

                  15.       This Agreement may be executed in multiple counterparts, each of which shall be

          deemed an original, and all counterparts so executed shall constitutc one agreement binding on

          the Parties hereto, notwithstanding that all of the Parties are not signatory to the same

          counterpart,
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 56 of 64 PageID #:1
Case: L:L4-cv-O7897 Document #: 89-L Filed: O$|LT|LO Page 8 of 8 PagelD #:530




                                              o*, A-/?*/Q.
                                              w. 1.-/7- /6

                                              Datc:
                                                        6-t7-/6
 nl."q.,r#nil?,.,     I         W
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 57 of 64 PageID #:1




                     EXHIBIT C
            Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 58 of 64 PageID #:1



                                                                                             FILED
                                                                                             611112019 11:52 PM
                        DEPARTMENT OF CHILDREN A]\{D FAMILY SERVICES                         DOROTHY BROWN
                                                                                             CIRCUIT CLERK
()                                                                                           COOK COUNry, IL
N                                           POLICY GUIDE 2016.10                             2017D230075
o
o
(.)
N
o
F-                                            Replaces PG 2014.20                            5380735
o
N
                              Procedures 300 Reports of Child Abuse and Neglect
(L
ol                           Procedures 302 Services Provided by the Department
I
                                    Procedures 3 1 5 Permanency Planning
o)
o
N

@     DATE:                August 26,2016
ui
F
o     TO:                  AIlChild Protection   and DCFS/POS Child Welfare Staff and Supervisors
o
UJ
J
tr




               The purpose of this Policy Guide is to provide Child Protection and Child Welfare stafffor
               with revised and updated Safety Plan Rights and Responsibilities for Parents            and
               Guardians, Safety Plan Rights and Responsibilities for Adult Caregivers and Safety Plan
               Participants and Safety Plan Rights and Responsibilities for Investigators and Caseworkers.
               The updated forms provide additional information for parents and caregivers, adult
               caregivers and safety plan participants and investigators and caseworkers regarding the
               formulation of the safety plan, the information that needs to be detailed in the safety plan
               document, the process for modification of safety plans and the process for continual review
               of safety plans.

               The instructions in this Policy Guide will be incorporated into Procedures 302.250
               Paramour Involved Families; 302.260 Domestic Violence; 302.388, Intact Family
               Services, 302 Appendix A Substance Affected Families; 302 Appendix B Older
               Caregivers; Procedures 315.110 Worker Contacts and Interventions; Procedures 315
               Appendix A CERAP and Procedures 300 Appendix G CERAP.

               This Policy Guide is effective immediately.

      II.      PRIMARY USERS

               Primary users are all Child Protection Specialists and Supervisors and all DCFS/POS Child
               Welfare Workers and Supervisors.
              Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 59 of 64 PageID #:1




        m.       BACKGROUND

r)
F.               Procedures 300 Appendix G CERAP/Procedures 315 Appendix A CERAP (Current)
o
o
CO
c{
o                Safetv Plans
F
o
N
                 Safety plans are voluntary, temporary and short term measures designed to control serious
(L
N
                 and immediate threats to children's safety. They must be adequate to ensure the child's
I                safety and be as minimally disruptive to the child and family as is reasonably possible.
O)               Additionally, families can request that a safety plan be modified or terminated at any time.
o
N                The safety plan will indicate which safety threat or threats have led to the need for a safety
@
                 plan according to the completion of the CERAP. The safety plan will require a written
r.i.i
F
                 description of what  will be done or what actions will be taken to protect children, who will
o                be responsible for implementing the components of the safety plan and how/who will
o                monitor it. It is important that safety plans be developed with the family to control specific
uJ
J
LL               threats and that the family understands the mechanism for ending each safety plan. Under
                 no circumstance is a safety plan to serve as the solution to a long-term problem. A
                 family may request at any time to modify or terminate the safety plan.

                 When a safety plan is implemented, it should be documented on a CFS l44l-A, Safety
                 Plan when it is likely that a child could be moderately or severely harmed now or in the
                 very near future. The safety plan must be developed whenever there are protective efforts
                 that would reasonably ensure child safety and permit the child to remain in their caregiver's
                 custody. After the safety plan has been developed, it must be immediately implemented to
                 ensure that all of the designated tasks are completed effectively. The safety plan should
                 contain timeframes for implementation and continued monitoring.

        IV.      OVERVIEW

                 Public Act 98-0830 amended Section 2l (f) of the Children and Family Services Act [20
                 ILCS 505/21] and required the Department or POS caseworker to provide information to
                 each parent, guardian and adult caregiver participating in a safety plan explaining their
                 rights and responsibilities. These updated forms add additional information to the Safety
                 PIan Rights and Responsibilities forms with the following information:

                 o      The investigator and caseworker shall implement a safety plan only when DCFS
                        has a basis to take protective custody of a child(ren) and the safety plan is an
                        alternative to protective custody;
                 o      The investigator and caseworker shall explain to the parent(s)/guardian(s) the safety
                        plan altematives and that the parent(s)/guardian(s) have a voluntary choice to enter
                        into the safety plan as an altemative to protective custody and to choose the
                        individual(s) responsible for supervising or monitoring the safety plan if such
                        person(s) is/are determined to be qualified by DCFS;
                 r      The investigator and caseworker shall modify the safety plan if the family's
                        circumstances change or if the participants request modifications, including a
                        change in the person(s) preferred by the parent(s)/guardian(s) to supervise or
                        monitor the safety plan or serve as a temporary caregiver;
            Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 60 of 64 PageID #:1




                  o   Terminate the safety plan as soon as the investigator and/or supervisor determine
                      there is no longer a legal basis to take protective custody and provide the
lr)
F-
o                     parent(s)/guardian(s) with the Safety Plan Termination form; and
o
(r)
(\t
o
                  o   The Department or POS representative shall ensure that the safety plan is reviewed
t-
o                     and approved by their respective supervisor.
N

(L
N
      v.       INSTRUCTIONS
g?


O)             Effective immediately:
o
N

@
                  o   Child Protection and Child Welfare staff shall provide the parent, guardian       and
ui                    adult caregiver participating in a safety plan with a copy of the CFS 1441-A, Safety
F
o                     Plan that has been signed by all adult participants and the DCFSiPOS
o                     representative;
u.l
J
tr
               Note: Department and POS staff must use only the CFS l44l-A, Safety Plan (Rev
                      l2l20l4) that has been revised to meet   the requirements of PA 98-0830.

                  o   The Department or POS representative shall provide each parenVguardian, adult
                      caregiver and safety plan participant with information explaining their rights and
                      responsibilities including, but not limited to: information for how to obtain medical
                      care for the child, emergency contact information for participants including phone
                      numbers and information on how to notify schools and day care providers of safety
                      plan requirements. The rights and responsibilities of each parent/guardian, adult
                      caregiver, safety plan participant and child protection/child welfare staff are listed
                      in new forms CFS 1441-D, Safety Plans Rights and Responsibilities for Parents
                      and Guardians; CFS l44l-E,, Safety Plan Rights and Responsibilities for
                      Responsible Adult caregivers and Safety Plan Participants; CFS 1441-F,
                      Safety Plan Responsibilities for Child Protection Specialists and Child Welfare
                      Caseworkers. All CFS 1441 forms are available in central stores, templates, and
                      the website; and

                  o   After receiving verbal supervisory approval of the safety plan prior to leaving the
                      family home, the Department or POS representative shall submit the signed CFS
                      l44l-A   to their respective supervisor for review and approval.

      vI.      ATTACHMENTS

               CFS 1441-D, Safety Plans Rights and Responsibilities for Parents and Guardians
                            (Revised 0812016'1;
               CFS I441-E, Safety Plan Rights and Responsibilities for Responsible Adult caregivers
                            and Safety Plan Participants (Revised 08/2016); and
               CFS 1441-F, Safety Plan Responsibilities for Child Protection Specialists and Child
                            Welfare Caseworkers (Revised 08/2016).
        Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 61 of 64 PageID #:1




                                CFS l44l-A is printed on a 6 Part form and available from Central
             Please note that the
             Stores. The CFS l44l-D - F are printed on regular paper and available from Central
1O
N            Stores, DCFS Website and T drive. All forms will be available in Spanish.
o
o
c)
N
o
t-    vrr.   QUESTTONS
o
N
             Questions regarding this Policy Guide may be directed to the Office of Child and Family
=
(L
(\t          Policy at 217-524-1983 or via Outlook at OCFP Mailbox. Non Outlook users may e-
                                                             -
Y?
             mai I questions to cfpol i cy@.idcfs. state. i l. us.
o)
o
N
      V[I.   FILINGINSTRUCTIONS
@
ui
F            Remove and replace Policy Guide 2014.20 with this Policy Guide immediately after
o            Procedures 302.250 Paramour Involved Families; Procedures 302,260 Domestic
o
IJJ
J            Violence; Procedures 302.388 Intact Family Services; Procedures 302 Appendix B
lL
             Older Caregivers; Procedures 315.110 Worker Contacts and Interuentions;
             Procedures 315 Appendix A CERAP and Procedures 300 Appendix G CERAP.
Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 62 of 64 PageID #:1




                     EXHIBIT D
            Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 63 of 64 PageID #:1


      CFS I44I-D
      Rev 5/2019                                                                                  FILED
                                                                                                  611112019 11:52 PM
                                                        State of Illinois                         DOROTHY BROWN
                                           Department of Children and Family Services             CIRCUIT CLERK
ro
                                                                                                  COOK COUNry, IL
F-                                                                                                2017D230075
o
o
(.)
                             SAFETY PLAN RIGHTS AND RESPONSIBILITIES                     FOR
N
o                                       PARENTS & GUARDIANS                                       5380735
N
o
N
         As Parents/Guardians, you have the right to:
(L
N
Y?           .     Only be asked to agree to a safety plan if there has been a determination by DCFS,
o)                 approved by a DCFS supervisor, that DCFS possesses legally sufficient grounds for
o
N
                   protective custody;
@
ui
             o     Be informed in writing of the basis for the DCFS determination that there is an
F                  immediate and imminent threat of moderate to severe harm to your child(ren) as set forth
o
o                  in the safety plan;
)
IJJ

             o
I                  Refuse to enter into a safety plan arrangement for your child(ren), understanding that
                   DCFS    will then assess whether protective custody is necessary to protect your child(ren)
                   from immediate harm;
             o     Provide information to DCFS that relates to the basis for finding the presence of an
                   immediate safety threat;
             o      Inform DCFS of circumstances that the parent(s) or caregiver(s) believe mitigates or
                   reduces the identified safety threat;
             e     Voluntarily participate in the development of a safety plan, including identifying
                   conditions that would protect your child(ren) from harm while allowing the family to
                   continue living together and/or identifying temporary caregivers for your child(ren);
             o     Request the safety plan be modified at any time and have the modification to the safety
                   plan agreed to or approved if the modification continues to assure the safety of the
                   child(ren);
             o     Terminate the safety plan at any time, knowing that if you do so without the agreement of
                   DCFS, the investigator will evaluate whether DCFS continues to have grounds for
                   protective custody and if grounds continue to exist, DCFS can take protective custody if
                   necessary to protect the child(ren) from immediate harm or offer a different safety plan
                   that adequately protects the child(ren);
            o      Receive a copy of the signed safety plan and any subsequent modifications of the safety
                   plan;
            o      Maintain contact with your child, as long as that contact does not threaten the immediate
                   safety of the child from moderate to severe harm;
            o       Have a supervisor conduct a review every five days to assure that there continues to be a
                   basis to take protective custody ofthe child(ren) and ofthe continued need for the safety
                   plan;
         Case: 1:19-cv-04065 Document #: 1 Filed: 06/18/19 Page 64 of 64 PageID #:1




             Retain all of your rights to direct your child(ren)'s upbringing, including directing a
             specific individual to be a supervisor or monitor of the safety plan if such person is
rr)
t.
o            deemed qualified by DCFS;
o
(.)
N
o            Know the length of time a safety plan will be in place, as safety plans are intended to be
F-
o            temporary, short term efforts to ensure the safety of your child(ren);
N
             Know that if the safety plan is violated, DCFS will evaluate whether it continues to have
=
(L
c{           grounds to take protective custody of your child(ren) and if grounds continue to exist,
I
             DCFS can take protective custody if necessary to protect the child(ren) from immediate
O)
o            harm;
N

(o
         o   An opportunity to consult with legal counsel prior to signing any safety plan form or
tJJ
F            regarding any safety plan; and
o
o
         o   Contact the DCFS Advocacy Office at 800-232-3798 or 217-524-2029 to seek assistance
)tL
tJJ
             or make a complaint.


      As Parents/Guardians, you have the responsibility to:

         o   Continue to provide medical care and financial support for your child(ren)   if   someone
             else is providing temporary care under a safety plan;
         o   Decide whether to provide information to the DCFS investigator/caseworker about your
             mental health, substance use, and domestic violence issues or any other circumstances
             which might impact the safety of your child(ren) with the understanding that the decision
             not to provide information may be a factor that DCFS considers in determining whether
             DCFS possesses legally sufficient grounds to take protective custody of your child(ren)
             or request a safety plan;
         o   Inform the investigator/caseworker immediately if you have any concerns or problems
             with the safety plan requirements;
         o   Notify the investigator/caseworker of changes to your contact information to ensure you
             can be reached if a decision is needed regarding your child(ren);
         o   Ensure the person providing temporary care for your child(ren) has your current contact
             information in the event parental consent is needed for medical treatment or other
             emergencies;
         o   Inform DCFS if there are custody orders in place which may be impacted by the safety
             plan; and
         e   Notify schools and/or daycare providers of any changes there may be with respect to
             coordinating the child(ren)'s attendance and drop-off or pick-up schedules.
